EXHIBIT 10.24

















 


LEASE






MICHIGAN PLAZA






205 NORTH MICHIGAN AVENUE






CHICAGO, ILLINOIS






TALK AMERICA INC.
 

 



     

--------------------------------------------------------------------------------




LEASE


MICHIGAN PLAZA
 
205 NORTH MICHIGAN AVENUE
 
CHICAGO, ILLINOIS
 
TALK AMERICA
 


Table of Contents


SCHEDULE
................................................................................................................................................................................1


TERMS AND
CONDITIONS ....................................................................................................................................................5


1.    TERM 
.......................................................................................................................................................................5
2.    BASE RENT
..............................................................................................................................................................5
3.    ADDITIONAL
RENT ................................................................................................................................................6
4.    USE OF THE
PREMISES ........................................................................................................................................12
5. 
  POSSESSION ..........................................................................................................................................................13
6. 
  SERVICES ...............................................................................................................................................................13
7. 
  REPAIRS .................................................................................................................................................................17
8.    ADDITIONS AND
ALTERATIONS ......................................................................................................................17
9.    COVENANT AGAINST
LIENS .............................................................................................................................18
10. 
  INSURANCE ........................................................................................................................................................19
11.    FIRE OR
CASUALTY............................................................................................................................................21
12.    WAIVER OF CLAIMS -INDEMNIFICATION
....................................................................................................22
13. 
  NONWAIVER .......................................................................................................................................................22
14. 
  CONDEMNATION ...............................................................................................................................................23
15.    ASSIGNMENT AND
SUBLETTING ....................................................................................................................23
16.    SURRENDER OF
POSSESSION .........................................................................................................................26
17.    HOLDING OVER
.................................................................................................................................................27
18.    ESTOPPEL
CERTIFICATE ..................................................................................................................................27
19.    OBLIGATIONS TO
MORTGAGEES ..................................................................................................................28
20.    CERTAIN RIGHTS RESERVED BY LANDLORD
.............................................................................................29
21.    RULES AND REGULATIONS
............................................................................................................................30
22.    DEFAULT AND LANDLORD’S
REMEDIES .....................................................................................................31
23.    EXPENSES OF
ENFORCEMENT ......................................................................................................................33
24.    COVENANT OF QUIET
ENJOYMENT ............................................................................................................33
25.    REAL ESTATE
BROKER ...................................................................................................................................33
26. 
  MISCELLANEOUS ............................................................................................................................................34
27. 
  NOTICES ............................................................................................................................................................36
28.    LIMITATION OF
LIABILITY ............................................................................................................................37
29.    LETTER OF
CREDIT ..........................................................................................................................................37
30.    TENANT’S OPTION TO
RENEW ....................................................................................................................38





       

--------------------------------------------------------------------------------

 

 
EXHIBITS




EXHIBIT A    FLOOR PLAN OF PREMISES
EXHIBIT B    TENANT WORK LETTER
EXHIBIT C    RULES AND REGULATIONS
EXHIBIT D    ESTOPPEL CERTIFICATE
EXHIBIT E    CONDENSER WATER ADDENDUM







     

--------------------------------------------------------------------------------




LEASE
MICHIGAN PLAZA
205 NORTH MICHIGAN AVENUE
CHICAGO, ILLINOIS






THIS AGREEMENT OF LEASE made as of this 1st day of July , 2003 (hereinafter
referred to as the "Lease") between BTS OWNERS LLC, a Delaware limited liability
company (hereinafter referred to as "Landlord"), and TALK AMERICA INC., a
Pennsylvania corporation (hereinafter referred to as "Tenant");






SCHEDULE


1.    Description of Premises: The premises designated on the plan attached
hereto as Exhibit A and containing approximately 4,753 square feet of "Rentable
Area" on the 42 nd floor (the "Premises") in the building (the "Building")
located at 205 North Michigan Avenue in the City of Chicago, Cook County,
Illinois (hereinafter referred to together with all present and future
easements, additions, improvements and other rights appurtenant thereto, as the
"Land"). The Premises are comprised of two parts; the first being 1,228 square
feet of Rentable Area identified on Exhibit A and herein as the "Expansion
Space" and the second being the 3,525 square feet of Rentable Area identified on
Exhibit A and herein as the "Existing Space". Tenant is currently subleasing the
Existing Space from an existing tenant in the Building for the period through
May 31, 2004.
 
2.    Use of Premises: Tenant shall use the Premises solely as general offices
and for no other purpose whatsoever.
 
3.    Base Rent: The per annum rate of Base Rent and the monthly installments
thereof are set forth on Schedule 1 attached hereto.
 
4.    Tenant's Proportionate Share: shall mean 0.489% for the purposes of
determining Taxes and Operating Expenses (as such terms are hereinafter defined)
payable by Tenant hereunder, such percentage being the percentage calculated by
dividing the Rentable Area contained in the Premises, as determined by Landlord
and shown in Item 1 of this Schedule by 972,851 rentable square feet, being one
hundred percent (100%) of the aggregate amount of all office and retail space in
the Building; provided, however, for the period August 1, 2003 through May 31,
2004 Tenant’s Proportionate Share shall be deemed to be 0.126%. Tenant's
Proportionate Share shall be adjusted proportionately if the number of square
feet of Rentable Area in the Premises is increased or decreased or if the
aggregate amount of office or retail space in the Building is either increased
or decreased.
 
5.    Commencement Date: The date hereof as to the Expansion Space; June 1, 2004
as to the Existing Space.
 
6.    Rent Commencement Date: June 1, 2004 as to the Existing Space; as to the
Expansion Space, the earlier to occur of (x) Tenant's occupancy of the Expansion
Space for the conduct of its business and (y) eight (8) weeks following the
delivery of the Expansion Space to Tenant.
 

       

--------------------------------------------------------------------------------

 

 


7.    Termination Date: May 31, 2007.
 
8.    Letter of Credit: Seven Thousand Thirty and 48/100 Dollars ($7,030.48).
 
9.    Addresses for Notices:
 
            If to Landlord :


BTS Owners LLC
c/o J.F. McKinney & Associates
205 North Michigan Avenue, Suite 2100
Chicago, Illinois 60601
Attention: General Manager


And


BTS Owners LLC
c/o Grubb & Ellis
205 North Michigan Avenue, Suite 2100
Chicago, Illinois 60601
Attention: Mark Gross
 
And
 
Lehman Brothers
399 Park Avenue, 8 th Floor
                        New York, New York 10022
                       Attention: David Broderick, Esq.
 
And


Sonnenschein Nath & Rosenthal LLP
8000 Sears Tower
Chicago, Illinois 60606
Attention: Linda D. White, Esq.


           If to Tenant:
 
Talk America Inc.
6805 Route 202
Hew Hope, Pennsylvania 18938





       

--------------------------------------------------------------------------------

 

            And
 
Talk America Inc.
205 North Michigan Avenue
Suite 4201
Chicago, Illinois 60601
 
10.    Broker: J.F. McKinney & Associates and The John Buck Company.






This Lease is subject to the Terms and Conditions and the provisions of any
exhibits attached hereto, which Terms and Conditions and exhibits are hereby
made a part of this Lease.






LANDLORD:
 
BTS OWNERS LLC, a Delaware limited liability company
 
By:    BTS Managers LLC, its Member
 
By:    LB BTS I Inc., its Managing Member
 
By:   /s/_____________________     
            Name: _____________________               
            Its: ________________________            




TENANT:


TALK AMERICA INC.,
a Pennsylvania corporation


     By:     /s/ Aloysius T. Lawn IV        
Its:   EVP - General Counsel         
 
 

       

--------------------------------------------------------------------------------

 

 
SCHEDULE 1

 
Base Rent
 
               Per Squre Foot          Monthly               Annual
Period                 Base Rental Rate        Base Rent            Base Rent


Rent Commencement
Date –
May 31, 2004            $17.25           $1,765.25            $21,183.00
 
June 1, 2004 -            $17.75           $7,030.48            $84,365.75
May 31, 2004


June 1, 2005 -            $18.25           $7,228.52            $86,742.25
May 31, 2006


June 1, 2006 -            $18.75           $7,426.56            $89,118.75
May 31, 2007




 


       

--------------------------------------------------------------------------------

 




TERMS AND CONDITIONS


Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
premises (hereinafter referred to as the "Premises") described in the Schedule
appearing at the beginning of this Lease (hereinafter referred to as the "
Schedule ") and designated on the plan attached hereto as Exhibit A , subject to
the covenants, terms, provisions and conditions of this Lease.
 
1.    TERM


The term of this Lease (hereinafter referred to as the "Term") shall commence on
the Commencement Date and shall end on the Termination Date each as provided in
the Schedule unless sooner terminated as provided herein.


2.    BASE RENT


(a)    Base Rent Payments . Tenant shall pay to Landlord or Landlord's agent at
Hatfield Philips Inc. on behalf of LBHI for BTS, P.O. Box 945-580, Atlanta,
Georgia 30394-5580, or at such other place as Landlord or Landlord's agent may
from time to time designate in writing, in currency which, at the time of
payment, is legal tender for private or public debts in the United States of
America, the applicable annual Base Rent set forth in Schedule 1 payable in
equal monthly installments in the applicable amounts set forth in Schedule 1 in
advance on or before the first day of each and every month during the Term
without demand and without any abatement setoff or deduction whatsoever, except
as specifically set forth in this Lease. Base Rent shall be escalated as set
forth in Schedule 1 . Each period of twelve (12) months beginning on the
Commencement Date or on any anniversary thereof and ending on the day before the
following anniversary of the Commencement Date or on the Termination Date, as
the case may be, is hereinafter referred to as a "Lease Year." Any Base Rent
payable for a partial month at the beginning of the Term shall be paid on the
first day of the first full calendar month of the Term. Any Base Rent payable
for a partial month at the end of the Term shall be paid on the first day of
such month.


(b)    Abatement of Initial Base Rent . If Tenant has taken possession of the
Premises for the purpose of carrying on its business therein and if Tenant is
not in "Default" hereunder (as described in Section 22 hereof) on the date any
such installment is due, each of the first four (4) monthly installments of Base
Rent due hereunder with regard to the Expansion Space commencing on the Rent
Commencement Date for the Expansion Space, and each of the first three (3)
monthly installments of Base Rent due hereunder with respect to the Existing
Space commencing June 1, 2004, shall be abated in full and shall not be payable
by Tenant, subject to the terms of Section 22 hereof.



       

--------------------------------------------------------------------------------

 

 
3.    ADDITIONAL RENT


In addition to paying the Base Rent specified in Section 2 hereof, Tenant shall
pay as "Additional Rent" the amounts described in this Section 3 . Such
Additional Rent paid by Tenant and other tenants in the Building shall reimburse
Landlord for all expenses of owning, operating and maintaining the Land and the
Building, except as expressly excluded below, and shall permit Landlord to
receive the Base Rent as "net" rent. The Base Rent and the Additional Rent and
all other amounts due under this Lease are herein collectively referred to as
the "Rent." All Additional Rent shall be payable for the same periods and in the
same manner, time and place as the Base Rent is to be paid notwithstanding any
abatement of Base Rent. Without limitation on other obligations of Tenant which
shall survive the expiration of the Term, the obligations of Tenant to pay
Additional Rent shall survive the expiration of the Term. For any Calendar Year
which is not wholly included in the Term, Tenant shall be obligated to pay only
a pro rata share of the Additional Rent for such Calendar Year, based on the
number of days of the Term falling within such Calendar Year. Except as
specifically provided in this Lease, Rent shall be paid without abatement,
deduction or set off of any kind, it being the intention of the parties that, to
the full extent permitted by law, Tenant's covenant to pay Rent shall be
independent of all other covenants contained in this Lease.


(a)    Certain Definitions . As used in this Lease, the terms:


(i)    "Calendar Year" shall mean each calendar year in which any part of the
Term falls, through and including the year in which the Term expires.


(ii)    "Operating Expenses" shall mean all expenses, costs and disbursements of
every kind and nature (determined for the applicable Calendar Year on an accrual
basis) paid or incurred by Landlord or its managing agent in connection with the
ownership, management, operation, maintenance and repair of the Land and
Building, except the following:


A.    Taxes (as hereinafter defined);


B.    Costs of capital improvements to any tenant's premises;


C.    Principal or interest payments on loans secured by mortgages or trust
deeds on the Building or Land or rent payable on any ground lease of the Land;


D.    Costs of capital improvements to the Building, except that Operating
Expenses shall include (1) the costs of any capital improvement which is
intended in Landlord's reasonable judgment (which judgment shall be based upon a
study and analysis made by or on behalf of Landlord of the projected cost
savings to be realized from making such capital improvement) to reduce any
component of Operating Expenses and (2) the costs of any capital improvement
which is made by Landlord to keep the Land or Building in compliance with all
governmental rules and regulations applicable from time to time
thereto(excluding such costs to comply with governmental rules and regulations
in effect as of the date hereof), in each case as evenly amortized over the
useful life of each such capital improvement with interest on the unamortized
amount at the greater of (A) ten percent (10%) per annum or (B) four percent
(4%) per annum above the "prime rate" or "corporate base rate" announced from
time to time by a major Chicago bank selected by Landlord (the "Prime Rate")
(but in no event at a rate which is more than the highest lawful rate allowable
in the State of Illinois);



       

--------------------------------------------------------------------------------

 

 
E.    Costs and expenses incurred in connection with leasing space in the
Building, such as leasing commissions, tenant allowances, space planning fees
and advertising and promotional expenses and legal fees for the preparation of
leases;


F.    Costs of initial improvements to, or alterations of, space leased to any
tenant;


G.    Depreciation or amortization of any improvements except as specifically
set forth in this Lease;


H.    The cost of repairing or restoring any portion of the Building damaged by
a hazard, to the extent Landlord has received insurance proceeds with respect to
such damage (provided that the amount of any deductible paid by Landlord shall
be included in Operating Expenses);


I.    The cost of repairs, alterations or replacements required as the result of
the exercise of any right of eminent domain to the extent Landlord receives net
condemnation proceeds in reimbursement of such costs, as the result of such
exercise;


J.    Any late fees, fines, penalties and interest on past due amounts incurred
by Landlord due to Landlord's violation of any applicable law, rule or
regulation;


K.    Costs incurred for relocating tenants within the Building;


L.    Any other costs or expenses incurred by Landlord to the extent Landlord
has actually collected funds in reimbursement of such costs and expenses (x)
from any policies of insurance in effect and (y) from any other tenant (other
than through such tenant's payment of its share of Operating Expenses or Taxes);


M.         Costs incurred for special or extraordinary services performed for
other tenants of the Building which are not performed for Tenant;



       

--------------------------------------------------------------------------------

 

 
N.     The costs of any service or utility (or level, amount or hours thereof)
provided to any tenant or occupant in the Building in excess of that required by
this Lease to be furnished by Landlord to Tenant free of separate or additional
charge;


O.     Executive salaries and benefits above the grade of general manager,
except for personnel, off-site or otherwise, to the extent such personnel
perform services or functions related to the management, operation or
maintenance of the Building, and whose services Landlord would otherwise
contract for with a third party, and then only to the extent the cost of such
personnel is allocated to the Building proportionately to the amount of time
spent on the Building by such personnel;


P.     Landlord’s general corporate overhead and administrative expenses except
if they are solely for the Building;


Q.    Costs for goods and services paid to any affiliate of Landlord which are
in excess of the then prevailing market costs for such goods and services;


R.    Costs of services provided to, or other expenses incurred in connection
with, any specialty facility such as an observatory, health or fitness center,
broadcast facility, luncheon club, conference center, recreational club,
cafeteria, restaurants, or day care facility and costs of any clerks, attendants
or other persons in any commercial concessions operated by Landlord (but the
cost of bus service to and from the train stations and the Building shall be
included regardless of Tenant’s use thereof);


S.     Costs for the purchase of sculptures, paintings and other objects of art
located within the Building or the plaza areas, (except for seasonal decorations
such as Christmas decorations which shall be passed through as an Operating
Expense), but Operating Expenses shall include costs incurred in maintaining and
insuring such objects; and


(iii)    "Taxes" shall mean taxes levied, assessed, imposed, accruing or due and
payable during the Term (or which Landlord is obligated to pay on behalf of any
other person or entity having any interest in the Land or the Building in
connection with the Land, the Building, the operation thereof or any rights or
responsibilities related thereto. "Taxes" shall include without limitation: (a)
real estate taxes and assessments, special or otherwise, levied, assessed,
imposed, accruing or due and payable during the Term upon the Land
 

       

--------------------------------------------------------------------------------

 

 
           or Building; (b) ad valorem taxes for any personal property owned or
leased by Landlord and used exclusively in connection with operating or
maintaining the Land or Building; (c) any tax, assessment, charge or fee which
is imposed in substitution for, or in lieu of an increase in, such real estate
taxes or ad valorem personal property taxes; (d) any income or franchise tax
based on Landlord's income from the Land and Building which taxes such income in
a different manner than income from sources other than the ownership and
operation of income -producing real estate, which is substantively the
functional equivalent of a tax on gross rents or leases, but is called by
another name; or (e) a tax on gross rents or leases; or (f) a tax on the
development of real estate or the construction or improvement of buildings or
premises therein. Taxes shall also include, in the year paid, all fees for
consultants and attorneys and all other costs incurred by Landlord in seeking to
obtain a reduction of, or a limit on the increase in, any Taxes, regardless of
whether any reduction or limitation is obtained. Taxes shall not include any
inheritance, estate, succession, transfer, gift, franchise, or capital stock tax
or any current state or federal income taxes or any income taxes other than
those described above. With respect to any Taxes which include assessments
against income or property not related to the Land or Building, Taxes shall
include only that portion of such Taxes which would be payable if the Land and
Building and all rights related thereto were the only assets of Landlord. Taxes
shall not include interest or penalties arising as a result of a late payment,
except to the extent such late payment is due to the default of Tenant
hereunder.


(b)    Expense Adjustment . Tenant shall pay to Landlord or Landlord's agent as
Additional Rent, an amount ("Expense Adjustment Amount") equal to Tenant's
Proportionate Share of the amount of Operating Expenses plus Tenant's pro rata
share of the special allocation of Variable Operating Expenses (as defined in
Section 3(c)) incurred with respect to each Calendar Year or any portion
thereof. The Expense Adjustment Amount with respect to each Calendar Year shall
be paid in monthly installments during that Calendar Year in an amount
reasonably estimated from time to time by Landlord and communicated by written
notice to Tenant. Following the close of each Calendar Year, Landlord shall
compute the Expense Adjustment Amount for that Calendar Year based on the
Operating Expenses (and any special allocation of Variable Operating Expenses)
for that Calendar Year and shall deliver to Tenant a statement of the Expense
Adjustment Amount plus a statement of all estimated installments paid by Tenant
with respect to that Calendar Year. Tenant shall pay to Landlord any deficiency
shown by the statement within thirty (30) days after Tenant receives the
statement. If the installments paid exceed the amounts due, Landlord shall
either credit the excess against Rent or any other payment next due to Landlord
from Tenant hereunder or at Landlord's option, and if Tenant is not then in
Default hereunder, refund the excess to Tenant. If Tenant is then in Default
hereunder, Landlord shall apply the difference first to any delinquent Rent
hereunder (including interest thereon) and then to the next succeeding payments
of Rent coming due hereunder. The foregoing obligations of Landlord and Tenant
shall survive the expiration of the Term. Delay in computation of the Expense
Adjustment Amount shall not be deemed a default hereunder or a waiver of
Landlord's right to collect the Expense Adjustment Amount. Landlord shall cause
to be kept books and records showing Operating Expenses in accordance with an
appropriate system of accounts and accounting practices consistently maintained.



       

--------------------------------------------------------------------------------

 

 
Tenant shall have the right to audit or cause to be audited by a firm of
certified public accountants designated by Tenant, Landlord’s books and records
in respect of Operating Expenses, the cost (including, without limitation, the
charges of such accountants) of which shall be borne by Tenant unless it is
demonstrated that Landlord has overstated Tenant’s Expense Adjustment Amount by
more than five percent (5%), in which case Landlord shall bear the reasonable
cost of the audit. Notwithstanding anything contained herein to the contrary,
any audit by Tenant (or by Tenant’s accountants, but not by an independent
consultant on a contingency fee basis) of Operating Expenses for any calendar
year must occur during normal business hours upon at least two (2) weeks prior
written notice; such audit must be commenced within the three (3) month period
following Tenant’s receipt of Landlord’s statement of Operating Expenses and
completed within the six (6) month period following Tenant’s receipt of
Landlord’s statement of Operating Expenses. Any overpayment by Tenant, if Tenant
is not then in Default hereunder, shall be credited against the next payment of
Rent due to Landlord from Tenant hereunder and if such amount exceeds the next
payment of Rent due Landlord from Tenant hereunder such excess shall be refunded
to Tenant. If Tenant is then in Default hereunder, Landlord shall apply the
difference first to any delinquent Rent hereunder (including interest thereon)
and then to the next succeeding payment of Rent coming due hereunder. All
information obtained by Tenant in connection with such audit shall be utilized
by Tenant and its accountants and attorneys on a confidential basis and shall
not be shared with other tenants in the Building or their representatives.


(c)    Allocation of Variable Operating Expenses . If at any time during the
Term less than ninety-five percent (95%) of the then current office and retail
space in the Building is occupied, at Landlord's option those components of
Operating Expenses which vary with occupancy ("Variable Operating Expenses")
shall be removed from general Operating Expenses and allocated to the portion of
the office and retail space in the Building which is actually occupied and
generating such components of Operating Expenses. This special allocation shall
be made on a pro rata basis over the occupied office and retail space in the
Building, based on both the comparative Rentable Areas of the Building which are
occupied and the portion of the Calendar Year during which the portions of the
Building were occupied. Examples of Variable Operating Expenses include, without
limitation, janitorial services, electricity for overhead lighting and HVAC
costs. Operating Expenses which do not vary with occupancy, such as public
liability insurance and lobby maintenance will continue to be allocated on a pro
rata basis over the office and retail space in the Building whether or not
occupied and Tenant shall only be responsible for Tenant's Proportionate Share
of those Operating Expenses.


(d)    Tax Adjustment . Tenant shall pay to Landlord or Landlord's agent as
Additional Rent, an amount ("Tax Adjustment Amount") equal to Tenant's
Proportionate Share of the amount of Taxes incurred with respect to each
Calendar Year or any portion thereof. The Tax
 
 

       

--------------------------------------------------------------------------------

 

 
           Adjustment Amount with respect to each Calendar Year shall be paid in
monthly installments during that Calendar Year in an amount reasonably estimated
from time to time by Landlord and communicated by written notice to Tenant. If
Taxes for any Calendar Year are payable in whole or in part before the end of
that Calendar Year, Tenant shall, within thirty (30) days after the written
request of Landlord, promptly pay Tenant's Proportionate Share of the payment as
a special installment, after deducting installments previously paid by Tenant
under this Section 3(d) for such Calendar Year. Following the final payment of
Taxes for each Calendar Year, Landlord shall compute the Tax Adjustment Amount
for that Calendar Year and deliver to Tenant a statement of the Tax Adjustment
Amount plus a statement of all estimated installments paid by Tenant for that
Calendar Year. Tenant shall pay to Landlord any deficiency shown by the
statement within thirty (30) days after Tenant receives the statement. If the
installments paid exceed the actual amount due, Landlord shall either credit the
excess against Rent or any other payment next due to Landlord from Tenant
hereunder or at Landlord's option, and if Tenant is not then in Default
hereunder, refund the excess to Tenant. If Tenant is then in Default hereunder,
Landlord shall apply the difference first to any delinquent Rent hereunder
(including interest thereon) and then to the next succeeding payments of Rent
coming due hereunder. The amount of any refund of Taxes received by Landlord
shall be credited against Taxes for the year in which such refund is received.
The foregoing obligations of Landlord and Tenant shall survive the expiration of
the Term. In determining the amount of Taxes for any Calendar Year, the amount
of special assessments to be included shall be limited to the amount of the
installment (plus any interest payable thereon) of the special assessment
required to be paid during that year as if Landlord had elected to have the
special assessment paid over the maximum period of time permitted by law. All
references to Taxes "for" a particular year shall be deemed to refer to Taxes
paid or payable for the year without regard to when such Taxes are levied or
assessed. Delay in computing the Tax Adjustment Amount shall not be deemed a
Default hereunder or a waiver of Landlord's right to collect the Tax Adjustment
Amount.


(e)    Abatement of Expense Adjustment Amount and Tax Adjustment Amount . If
Tenant has taken possession of the Premises for the purpose of carrying on its
business therein and if Tenant is not in Default hereunder on the date any such
installment is due, each of the first four (4) monthly installments of the
Expense Adjustment Amount and Tax Adjustment Amount due hereunder with respect
to the Expansion Space commencing on the Rent Commencement Date for the
Expansion Space, and each of the first three (3 ) monthly installments of the
Expense Adjustment Amount and Tax Adjustment Amount due hereunder with respect
to the Existing Space commencing June 1, 2004, shall be abated in full and shall
not be payable by Tenant, subject to the terms of Section 22 hereof.



       

--------------------------------------------------------------------------------

 

 
4.    USE OF THE PREMISES


(a)    Reserved Areas . This Lease does not give Tenant any right to use, and
Landlord hereby excludes and reserves for its sole and exclusive use, the
following areas in and about the Premises: janitor closets, stairways and
stairwells, fan, mechanical, electrical, telephone and similar rooms (other than
those installed for Tenant's exclusive use); elevator, pipe and other vertical
shafts, flues and ducts; all areas above the acoustical ceiling and below the
finished floor covering installed in the Premises; all other structural or
mechanical elements serving other areas of the Building; and all subterranean,
mineral, air, light and view rights.


(b)    Permitted Use . Tenant shall use and occupy the Premises solely for the
purposes set forth in the Schedule and for no other purpose.


(c)    Compliance with Laws . Tenant shall not use or permit the use of any part
of the Premises for any purpose prohibited by law. Tenant shall, at its sole
expense, comply with and conform to all of the requirements of all governmental
authorities having jurisdiction over the Building which relate in any way to the
condition, use and occupancy of the Premises throughout the entire Term of this
Lease. Without limitation of the foregoing, Tenant covenants and agrees not to
bring into the Premises or to use, store, treat or dispose, or permit the use,
storage, treatment or disposal, in the Premises of (i) any hazardous substance
or regulated materials as defined under any present or future federal, state or
local law, rule or regulation or (ii) any explosives or any flammable
substances, including, but not limited to, gasoline, liquified petroleum gas,
turpentine, kerosene and naphtha (the substances and materials referred to in
clauses (i) and (ii) hereof are collectively referred to herein as "Hazardous
Materials"), except for such materials customarily used in office operation (x)
in such quantities which do not exceed any legal limits, and (y) used, stored,
treated and disposed of in compliance with all applicable laws and regulations .
To the extent Tenant discovers any Hazardous Materials in the Premises (not
brought thereby Tenant or its contractors or their employees, subcontractors,
servants, agents, suppliers, workers or invitees) during the course of Tenant's
Work (as defined in Section 5(a) hereof), Landlord shall remove the same.


(d)    Environmental Disclosure . Tenant, from time to time, upon not less than
ten (10) days prior written request by Landlord, will provide Landlord with such
information in Tenant's possession which Landlord may reasonably request
regarding Tenant's operations in the Premises (including, without limitation,
whether or not such operations involve the generation, transportation, storage,
treatment or disposal of Hazardous Materials) and shall reasonably cooperate
with Landlord in the event Landlord is required to prepare any disclosure
document or instrument pursuant to the provisions of any federal, state or local
laws, rules or regulations.



       

--------------------------------------------------------------------------------

 

 
    5.    POSSESSION


(a)    Possession of the Premises . Possession of the Expansion Space shall be
tendered to Tenant by Landlord upon full execution of the Lease in its "as-is"
condition. Tenant is in possession of the Existing Space. Tenant shall
thereafter perform its obligations relating to the construction of the Premises
described in the Tenant Work Letter attached as Exhibit B hereto and made a part
hereof. Tenant's obligation to pay Rent as herein provided (but subject to the
abatements set forth in Sections 2(b) and 3(e) hereof) shall commence on the
Rent Commencement Date, even in the event the Tenant's Work (as defined in the
Tenant Work Letter) shall not be completed.


(b)    The Tenant's taking possession of any portion of the Premises shall be
conclusive evidence that such portion of the Premises was in good order and
satisfactory condition when the Tenant took possession. No promise of the
Landlord to construct, alter, remodel or improve the Premises or the Building
and no representation by Landlord or its agents respecting the condition of the
Premises or the Building have been made to Tenant or relied upon by Tenant other
than as may be contained in this Lease.


(c)    Under no circumstances shall the occurrence of any of the events
described in this Section 5 be deemed to accelerate or defer the Termination
Date.


(d)    If Tenant takes possession of any portion of the Premises for the purpose
of performing Tenant's Work therein prior to the Rent Commencement Date, such
possession shall be pursuant to all of the terms, covenants and conditions of
this Lease, excluding the obligation to pay Base Rent and Additional Rent.


6.    SERVICES


(a)    List of Services . So long as Tenant is not in Default under any covenant
or condition of this Lease, Landlord shall provide the following services on all
days during the Term, except Saturdays, Sundays and holidays, unless otherwise
stated:


(i)    Heating and air conditioning in the Premises on Monday through Friday
(other than holidays), from 8 a.m. to 6 p.m. and on any Saturday which is not a
holiday from 8 a.m. to 1 p.m. Landlord will operate the system of distribution
ducts, supply registers and diffusers, return grilles and associated fixtures to
provide in the Premises as currently partitioned, heating and air conditioning
with capacity to provide following results during the business hours set forth
above: which heating and air conditioning shall, with tolerances normal in first
class office buildings, be capable of providing the following: (a) air
conditioning which shall be capable of maintaining inside space conditions of
seventy-seven degrees (77°) Fahrenheit dry bulb (with permitted variations of
plus/minus three degrees (3°) Fahrenheit) when outside conditions are ninety-two
degrees (92°) Fahrenheit dry bulb and seventy-five degrees (75°) Fahrenheit wet
bulb and (b) heating which shall be capable of maintaining inside space
conditions of not less than seventy-two degrees (72°) Fahrenheit (with permitted
variations of plus/minus three degrees (3°) Fahrenheit) and fifty percent (50%)
relative humidity when outside air temperatures are not less than zero degrees
(0°) Fahrenheit. Tenant agrees that it may be required to lower and/or close the
window blinds when the conditions merit, in order to mediate sunlight heat and
radiant heat load. The foregoing is based upon occupancy density of not more
than one (1) person per hundred (100) square feet of floor area, and a maximum
electric lighting and office machine load of five (5) watts per square foot of
floor area.



       

--------------------------------------------------------------------------------

 

 
Tenant will pay for all heating and air conditioning requested and furnished
prior to or following such hours at rates to be established from time to time by
Landlord. The current rate for after hours HVAC is $_____ per hour. Landlord's
obligations with respect to heating and air conditioning are subject to all
governmental rules, regulations and guidelines applicable thereto. Wherever heat
generating machines or equipment are used by Tenant in the Premises, which
affect the temperature otherwise maintained by the air-cooling system, or where
the configuration and placement of such equipment creates a per square foot heat
load above what would be considered normal for office use, Landlord reserves the
right to install supplementary air-conditioning units in the Premises and the
expense of installation, operation and maintenance of any such supplementary
units shall be paid by Tenant to Landlord as Additional Rent.






(ii)    Adequate electrical wiring and facilities to the Premises for standard
building lighting fixtures and for Tenant's incidental uses, provided that: (a)
the connected electrical load does not exceed an average of five (5) watts per
square foot of rentable area within the Premises; (b) the electricity will be at
a nominal one hundred twenty (120) volts and no electrical circuit will have a
current capacity exceeding twenty (20) amperes with a load not exceeding sixteen
(16) amperes; and (c) such electricity will be used only for lighting and
equipment and accessories normal to office usage. Distribution within the
Premises is at Tenant's expense, although Tenant may use any existing conduit
system within the Premises. All electricity used in the Premises shall be
supplied by the utility company serving the Building, as designated by Landlord,
and separately metered by a meter or meters to be installed at Landlord's
expense. Tenant agrees to pay for such electricity directly to the utility
providing such electricity. Tenant agrees to purchase from Landlord or its agent
all light fixtures and replacement of all lamps, tubes, ballasts and starters
for lighting fixtures. If Tenant's requirements for electricity exceed those set
forth above, Landlord reserves the right to require Tenant to install the
conduit, wiring and other equipment necessary to supply electricity for such
excess use requirements at Tenant's expense by arrangement with Commonwealth
Edison Company or another approved local utility.


(iii)    City water from the regular Building outlets for drinking, lavatory and
toilet purposes. Upon execution by Landlord and Tenant of the "Condenser Water
Addendum" attached hereto as Exhibit E , Landlord agrees to make available to
Tenant supplemental condenser water as therein provided. If Landlord and Tenant
have not executed the Condenser Water Addendum, then Landlord shall not have any
obligation to provide Tenant with supplemental condenser water.


(iv)    Janitorial services as generally provided in first-class office
buildings in downtown Chicago.


(v)    Window washing of the inside and outside of those windows in the
Building's perimeter walls which are situated in the Premises, weather
permitting, at intervals to be determined by Landlord.


(vi)    Adequate automatic passenger elevator service.


(vii)    Freight elevator services, Monday through Friday only, from 7:00 a.m.
to 4:30 p.m., subject to reasonable scheduling by Landlord. The use of freight
elevators shall be subject to reasonable regulations promulgated by Landlord
from time to time.


(b)    Interruption of Services . Except for the limited abatement of Rent upon
a fire or casualty described in Section 11 , Tenant agrees that Landlord shall
not be liable in damages, by abatement of Rent or otherwise, for failure to
furnish or delay in furnishing any service, or for any diminution in the quality
or quantity thereof, when such failure or delay or diminution is occasioned, in
whole or in part, by repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas or other
fuel, or water, at the Building after reasonable effort so to do, by any
accident or casualty whatsoever, by act or default of Tenant or other parties,
or by any cause beyond Landlord's reasonable control. Except in cases of
emergency, Landlord shall give Tenant reasonable prior notice of any delay or
diminution in any service and shall use reasonable efforts to minimize any
inconvenience to Tenant where such delay or diminution is the result of
Landlord's voluntary actions. Such failures or delays or diminution shall never
be deemed to constitute an eviction or disturbance of Tenant's use and
possession of the Premises or relieve Tenant from paying Rent or performing any
of its obligations under this Lease . In the event such services are
interrupted, and if (i) such interruption does not arise as a result of an act
or omission of Tenant, (ii) such interruption does not arise as a result of a
matter or condition affecting two or more city blocks, such as a city-wide power
outage, (iii) as a result of such interruption, the Premises or any material
portion thereof is rendered untenantable (meaning Tenant’s inability to use the
Premises or such material portion thereof in the normal course of its business)
and Tenant in fact so ceases to use the Premises or such material portion
thereof for the normal conduct of its business, and (iv) such interruption
continues for a period of three (3) or more consecutive business days, then the
Rent payable hereunder shall be equitably abated based upon the percentage of
the space in the Premises rendered untenantable and not being used by Tenant.
The foregoing abatement of Rent shall become effective as of the day the
Premises or such material portion thereof becomes untenantable and Tenant ceases
to use such space for the normal conduct of its business.



       

--------------------------------------------------------------------------------

 

 
(c)    Charges for Services . Charges for any service for which Tenant is
required to pay, from time to time hereunder, including but not limited to
hoisting services or after hours heating or air conditioning shall be due and
payable at the same time as the installment of Rent with which they are billed,
or if billed separately, shall be due and payable within thirty (30) days after
such billing. If Tenant shall fail to make payment for any such services within
five (5) days following Landlord's written demand therefor (which demand shall
be in addition to the original billing therefor), Landlord may, without further
notice to Tenant, discontinue any or all of such additional services until
Tenant pays all amounts due, and such discontinuance shall not be deemed to
constitute an eviction or disturbance of Tenant's use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its other
obligations under this Lease.


(d)    Energy/Natural Resources Conservation . Notwithstanding anything to the
contrary in this Section 6 or elsewhere in this Lease, Landlord shall have the
right to institute such policies, programs and measures as may be reasonably
necessary for the conservation, recycling and/or preservation of energy and
natural resources or energy or natural resource related services, or as may be
required to comply with any applicable codes, rules and regulations, whether
mandatory or voluntary . To the extent such policies, programs and measures are
voluntary, Landlord shall use reasonable efforts to insure that they do not
adversely impact Tenant's ability to conduct its business in the Premises.


(e)    Security . Landlord and Tenant recognize the existence of certain
societal problems which, depending on the circumstances at the time, may
necessitate the employment of certain security measures in the day-to-day
operation of the Premises and Building. Tenant hereby agrees to the exercise by
Landlord and its agents of such security measures, including but not limited to,
the search of all persons entering or leaving the Building, the evacuation of
the Building for cause, suspected cause, or for drill purposes, the denial of
any access to the Building, and other similarly related actions that Landlord
deems necessary to prevent any threat of property damage or bodily injury.
Notwithstanding anything herein to the contrary, the exercise of such security
measures by Landlord and the resulting interruption of service and/or cessation
of Tenant's business, if any, shall never be deemed an eviction or disturbance
of Tenant's use and possession of the Premises, or any part thereof, or render
Landlord liable to Tenant for any resulting damages, or relieve Tenant from
paying Rent or performing any of its obligations under this Lease.



       

--------------------------------------------------------------------------------

 

 
Tenant agrees to cooperate with Landlord in complying with the obligations set
forth in the City of Chicago High Rise Building Emergency Procedures Ordinance
(the "Ordinance") and any and all similar laws and ordinances and the rules and
regulations promulgated pursuant thereto and Tenant agrees to make the necessary
personnel of Tenant available to fulfill the "tenant" obligations under the
aforesaid Ordinance, including, without limitation, those of the Fire Wardens
and Emergency Evacuation Teams (as such terms are defined in the Ordinance).


7.    REPAIRS


(a)    Landlord shall, as part of Operating Expenses, keep the common areas of
the Building (including, without limitation, all concourses, pedestrian
passageways, elevator lobbies and restrooms), the roof, structural elements of
the Building and those portions of the mechanical, electrical, plumbing, HVAC
and other systems serving both the Premises and other areas of the Building in
good order, repair and condition, including replacement or repair of all damaged
or broken fixtures and appurtenances, at all times during the Term.


(b)    Except as provided in Section 7(a) above, Tenant will, at Tenant's own
expense, keep the Premises in good order, repair and condition at all times
during the Term, subject to reasonable wear and tear, and Tenant shall promptly
and adequately repair all damage to the Premises and replace or repair all
damaged or broken fixtures and appurtenances included in the Premises, under the
supervision and subject to the approval of the Landlord, and within any
reasonable period of time specified by the Landlord. If Tenant does not do so,
Landlord may, but need not, make such repairs and replacements, and Tenant shall
pay Landlord the reasonable cost thereof plus (x) all of Landlord's costs
associated therewith (including, without limitation, all sums expended by
Landlord for review of plans and specifications) and (y) a coordination fee
equal to ten percent (10%) of the actual total cost of any such repair or
replacement. Tenant shall pay such costs and fee within twenty (20) days after
being billed therefor. Landlord may, but shall not be required to, enter the
Premises at all reasonable times to make such repairs, alterations,
improvements, installations and additions to the Premises or to the Building or
to any equipment located in the Building as Landlord shall desire or deem
necessary or as Landlord may be required to do by governmental authority or
court order or decree.


8.    ADDITIONS AND ALTERATIONS


(a)    Except with respect to (i) the Work described in the Tenant Work Letter
and (ii) minor painting, the moving of furniture or the hanging of wall
coverings or artwork, Tenant shall not, without the prior written consent of
Landlord, make any alterations, improvements, installations or additions to the
Premises, which shall include, without limitation, installing telephone,
computer or internal sound or paging systems or other
 

       

--------------------------------------------------------------------------------

 

 
                  similar systems or performing any other similar work in the
Premises. Landlord's consent shall not be unreasonably withheld so long as such
alterations, improvements, installations and additions are consistent with the
permitted uses of the Premises set forth in the Schedule hereof and do not
adversely affect the mechanical, electrical, plumbing, HVAC or structural
components or common systems of the Building. If Landlord consents to any
alterations, improvements, installations or additions, it may impose such
conditions with respect thereto as Landlord deems appropriate, including,
without limitation, requiring Tenant to furnish Landlord with security for the
payment of all costs to be incurred in connection with such work, insurance
against liabilities which may arise out of such work, plans and specifications
plus permits necessary for such work and, following completion, "as-built"
drawings showing the actual location of the alterations, improvements,
installations and additions. The work necessary to make any alterations,
improvements, installations or additions to the Premises, whether prior to or
subsequent to the Commencement Date shall be done at Tenant's expense by
contractors reasonably approved by Landlord in a good and workmanlike manner.
Materials furnished shall be of a like quality to those in the Building. Tenant
agrees that all improvements, installations, alterations or additions shall be
performed so as not to cause or create any jurisdictional or other labor
disputes, and in the event such disputes occur, Tenant shall immediately do
whatever is necessary to resolve such disputes, at no expense to Landlord.
Tenant shall promptly pay to Landlord or the Tenant's contractors, as the case
may be, when due, the cost of all such work plus (x) all of Landlord's costs
associated therewith (including, without limitation, all sums expended by
Landlord for examination and approval of the architectural and mechanical plans
and specifications) and (y) a coordination fee equal to five percent (5%) of the
actual total cost of any such improvement, installation, alteration or addition.
Tenant shall pay such costs and fee within twenty (20) days after being billed
therefor.


(b)    All alterations, improvements, installations and additions to the
Premises, whether temporary or permanent in character, made or paid for by
Landlord or Tenant, shall without compensation to Tenant become Landlord's
property at the termination of this Lease by lapse of time or otherwise and
shall, unless Landlord is entitled to and does request their removal (in which
case Tenant shall remove the same as provided in Section 16) , be relinquished
to Landlord in good condition, ordinary wear and damage resulting from fire or
other casualty excepted.


9.    COVENANT AGAINST LIENS


Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon Landlord's title or interest in the
Land, Building or Premises, and any and all liens and encumbrances created by
Tenant shall attach to Tenant's interest only. Tenant covenants and agrees not
to suffer or permit any lien of mechanics or materialmen or others to be placed
against the Land, Building or Premises or any improvement in the Premises
(whether installed or paid for by Landlord or Tenant) with respect to work or
services claimed to have been performed for or materials claimed to have been
furnished to Tenant or the Premises and, if
 

       

--------------------------------------------------------------------------------

 

 
any such lien attaches or a claim for a lien is asserted, Tenant covenants and
agrees to cause it to be immediately released and removed of record; provided,
however, that if such lien is being contested in good faith by Tenant by
appropriate proceedings diligently pursued, Tenant shall not be in default
hereunder if Tenant shall, in a manner subject to Landlord's prior written
approval (which approval shall not be unreasonably withheld) cause such lien or
claim of lien to be insured over by a title insurance company selected by
Landlord (which title insurance shall, in any event, inure to the benefit of
Landlord, Landlord's mortgagees and any potential purchasers of the Land or
Building of which Tenant shall be notified), and provided that, in any event,
such lien or claim of lien shall be released or removed within four (4) months
of the date such lien first attached. If such lien is not promptly released and
removed or insured over as aforesaid, Landlord, at its sole option, may take all
action necessary to release and remove such lien (without any duty to
investigate the validity thereof) and Tenant shall promptly upon notice
reimburse Landlord for all sums, costs and expenses (including reasonable
attorney's fees) incurred by Landlord in connection with such lien.
 
Notwithstanding anything in this Lease to the contrary, Tenant covenants and
agrees not to suffer or permit any equipment lien to attach to any of the
fixtures or improvements in the Premises, whether installed and/or paid for by
Landlord or Tenant.
 
10.    INSURANCE


(a)    Waiver of Subrogation . Landlord and Tenant each hereby waive any and
every claim for recovery from the other for any and all loss of or damage to the
Building or Premises or to the contents thereof, which loss or damage is covered
by valid and collectible physical damage insurance policies. Landlord waives any
and every claim against Tenant for any and all loss of or damage to the Building
or the Premises or the contents thereof which would have been covered had the
insurance policies required to be maintained by Landlord by this Lease been in
force, to the extent that such loss or damage would have been recoverable under
such insurance policies. Tenant waives any and every claim against Landlord for
any and all loss of or damage to the Building or the Premises or the contents
thereof which would have been covered had the insurance policies required to be
maintained by Tenant by this Lease been in force, to the extent that such loss
or damage would have been recoverable under such insurance policies. Inasmuch as
this mutual waiver will preclude the assignment of any such claim by subrogation
(or otherwise) to an insurance company (or any other person), Landlord and
Tenant each agree to give to each insurance company which has issued, or in the
future may issue, to it policies of physical damage insurance, written notice of
the terms of this mutual waiver, and to have said insurance policies properly
endorsed, if necessary, to prevent the invalidation of said insurance coverage
by reason of said waiver.


(b)    Coverage . Tenant shall purchase and maintain insurance during the entire
Term for the benefit of Tenant and Landlord (as their interest may appear) with
terms, coverages and in companies reasonably satisfactory to Landlord, and with
such increases in limits as Landlord may from time to time reasonably request,
but initially Tenant shall maintain the following coverages in the following
amounts:



       

--------------------------------------------------------------------------------

 

 
(i)    Commercial General Liability Insurance naming Landlord, Landlord's
management, leasing and development agents and any mortgagees designated by
Landlord as additional insureds, with coverage for premises/operations, personal
and advertising injury, products/completed operations and contractual liability
with combined single limits of liability of not less than $5,000,000 for bodily
injury and property damage per occurrence.


(ii)    Property Insurance covering the Work and all other Tenant improvements
in the Premises, office furniture, trade fixtures, office equipment, merchandise
and all other items of Tenant's property on the Premises, which insurance shall,
with respect only to the Work and other Tenant improvements, name Landlord, and
any mortgagees designated by Landlord as additional insureds as their interests
may appear. Such insurance shall be written on an "all risks" of physical loss
or damage basis including but not limited to the perils of fire, extended
coverage, windstorm, vandalism, malicious mischief, sprinkler leakage, flood and
earthquake, for the full replacement cost value of the covered items and in
amounts that meet any co-insurance clause of the policies of insurance with a
deductible amount not to exceed $10,000.


(iii)    Workers' Compensation Insurance with statutory benefits and Employers
Liability Insurance with the following amounts: Each Accident - $500,000;
Disease Policy Limit - $500,000; Disease - Each Employee $500,000.


Tenant shall, prior to the commencement of the Term and on each anniversary of
the Commencement Date, furnish to Landlord certificates evidencing such
coverage, which certificates shall state that such insurance coverage may not be
changed or cancelled without at least thirty (30) days prior written notice to
Landlord and Tenant. The insurance maintained by Tenant shall be deemed to be
primary insurance and any insurance maintained by Landlord shall be deemed
secondary thereto.
 
(c)    Avoid Action Increasing Rates . Tenant shall comply with all applicable
laws and ordinances, all orders and decrees of court and all requirements of
other governmental authorities, and shall not, directly or indirectly, make any
use of the Premises which may thereby be prohibited or be dangerous to person or
property or which may jeopardize any insurance coverage or may increase the cost
of insurance or require additional insurance coverage. If Tenant fails to comply
with the provisions of this Section 10 (c) and: (i) any insurance coverage is
jeopardized and Tenant fails to correct such dangerous or prohibited use
following notice within the applicable cure period set forth in Section 22
hereof; or (ii) insurance premiums are increased and Tenant fails, following
notice, to cease such use within the applicable cure period set forth in Section
22 hereof, then in each event such failure shall constitute a Default by Tenant
hereunder and Landlord shall have all of its remedies as set forth in this
Lease.



       

--------------------------------------------------------------------------------

 

 
(d)    Insurance Maintained by Landlord . Landlord agrees to maintain fire and
extended coverage insurance insuring the Building in amounts and coverages not
less than those required by Landlord's mortgage holders from time to time.


     11.    FIRE OR CASUALTY


(a)    Section 7 hereof notwithstanding, if the Premises or the Building
(including machinery or equipment used in its operation) shall be damaged by
fire or other casualty and if such damage does not cause a termination of this
Lease as described in the following sentences, then Landlord shall repair and
restore the damage with reasonable promptness, subject to reasonable delays for
insurance adjustments and delays caused by matters beyond Landlord's reasonable
control, but Landlord shall not be obligated to expend for repairing or
restoring the damage an amount in excess of the proceeds of insurance recovered
with respect to the damage. If in Landlord's estimate the Premises cannot be
restored within three hundred sixty-five (365) days from the date of such fire
or casualty, then Landlord shall give notice to Tenant of such estimate within
one hundred twenty (120) days after such fire or casualty and Tenant may elect
in writing within sixty (60) days following the date of such notice from
Landlord to terminate this Lease effective as of the date of Tenant's notice. If
any such damage: (i) renders three (3) or more floors of the Building
untenantable; or (ii) renders general Building systems inoperable and such
systems cannot be repaired in Landlord's reasonable estimate within three
hundred sixty-five (365) days from the date of such damage, or (iii) occurs
within the last two (2) Lease Years, Landlord shall have the right to terminate
this Lease as of the date of such damage upon giving written notice to the
Tenant at any time within one hundred twenty (120) days after the date of such
damage. Landlord shall have no liability to Tenant, and Tenant shall not be
entitled to terminate this Lease, by virtue of any delays in completion of such
repairs and restoration. Rent, however, shall abate on those portions of the
Premises as are, from time to time, untenantable as a result of such damage.


(b)    Notwithstanding anything to the contrary herein set forth, Landlord shall
have no duty pursuant to this Section 11 to repair or restore any portion of the
Work or any other alterations, additions, installations or improvements in the
Premises or the decorations thereto except to the extent that the proceeds of
the insurance carried by Tenant are timely received by Landlord. If Tenant
desires any other or additional repairs or restoration, and if Landlord consents
thereto, it shall be done at Tenant's sole cost and expense subject to all of
the provisions of Sections 7 and 8 hereof. Tenant acknowledges that Landlord
shall be entitled to the full proceeds of any insurance coverage, whether
carried by Landlord or Tenant, for damage to Tenant's Work or any other
alterations, additions, installations, improvements or decorations which would
become Landlord's property upon the termination of this Lease.



       

--------------------------------------------------------------------------------

 

 
12.    WAIVER OF CLAIMS - INDEMNIFICATION


To the extent not prohibited by law and subject to the waiver of subrogation
contained in Section 10(a) , Landlord and its partners, affiliates, officers,
agents, servants and employees shall not be liable for any damage either to
person, property or business or resulting from the loss of use thereof sustained
by Tenant or by other persons due to the Building or any part thereof or any
appurtenances thereto becoming out of repair, or due to the happening of any
accident or event in or about the Building, including the Premises, or due to
any act or neglect of any tenant or occupant of the Building or of any other
person, unless caused by the negligence or willful misconduct of Landlord or its
agents, employees or contractors. This provision shall apply particularly, but
not exclusively, to damage caused by gas, electricity, snow, ice, frost, steam,
sewage, sewer gas or odors, fire, water or by the bursting or leaking of pipes,
faucets, sprinklers, plumbing fixtures and windows, and, except as provided
above, shall apply without distinction as to the person whose act or neglect was
responsible for the damage and shall apply whether the damage was due to any of
the causes specifically enumerated above or to some other cause of an entirely
different kind. Tenant further agrees that all personal property upon the
Premises, or upon loading docks, receiving and holding areas, or freight
elevators of the Building, shall be at the risk of Tenant only, and that
Landlord shall not be liable for any loss or damage thereto or theft thereof,
except to the extent caused by Landlord's gross negligence. Without limiting any
other provisions hereof, but subject to the provisions of Section 10(a) hereof,
except for liability caused by the negligence or willful acts of Landlord or its
agents, partners, affiliates, officers, servants, employees or contractors,
Tenant agrees to defend, protect, indemnify and save harmless Landlord and its
partners, affiliates, officers, agents, servants and employees from and against
all liability to third parties arising out of the use of the Premises or the
acts or omissions of Tenant or its servants, agents, employees, contractors,
suppliers, workers or invitees.


Except for liability caused by the negligence or willful acts or omissions of
Tenant or Tenant's partners, affiliates, officers, agents, servants or employees
and subject to Section 10(a) hereof, Landlord agrees to defend, protect,
indemnify and save harmless Tenant and its partners, shareholders, directors,
affiliates, officers, agents, servants, contractors and employees from and
against all liability to third parties arising out of negligent acts or
omissions of Landlord or its servants, agents, employees, contractors,
suppliers, workers or invitees.


13.    NONWAIVER


No waiver of any provision of this Lease shall be implied by any failure of
either Landlord or Tenant to enforce any remedy on account of the violation of
such provisions, even if such violation is continued or repeated subsequently,
and no express waiver shall affect any provision other than the one specified in
such waiver and that one only for the time and in the manner specifically
stated. No receipt of monies by Landlord from Tenant after the termination of
this Lease shall in any way alter the length of the Term or of Tenant's right of
possession hereunder or after the giving of any notice shall reinstate, continue
or extend the Term or affect any notice given Tenant prior to the receipt of
such monies, it being agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any Rent due, and the payment of said Rent
shall not waive or affect said notice, suit or judgment.



       

--------------------------------------------------------------------------------

 

 
14.    CONDEMNATION


If the Land or the Building (or any portion of the Building, the loss of which
would require reconfiguration or restoration of the Building or the Premises)
shall be taken or condemned by any competent authority for any public or
quasi-public use or purpose, Landlord shall have the right, exercisable at its
sole discretion, to cancel this Lease upon not less than sixty (60) days notice
prior to the date of cancellation designated in the notice. No money or other
consideration shall be payable by Landlord to Tenant for the right of
cancellation and Tenant shall have no right to share in the condemnation award
or in any judgment for damages caused by such taking or condemnation.
Notwithstanding the foregoing, Tenant may pursue a separate award to recover the
cost of Tenant's moving expenses and improvements to the Premises paid for by
Tenant and the loss of any trade fixtures or personal property, provided that
such separate award shall not reduce the award or judgment recoverable by
Landlord.


15.    ASSIGNMENT AND SUBLETTING


(a)    Subject to any provisions of this Section 15 to the contrary, Tenant
shall not, without the prior written consent of Landlord, which consent shall
not be unreasonably withheld or delayed, (i) assign, convey or mortgage this
Lease or any interest hereunder; (ii) permit to occur or permit to exist any
assignment of this Lease, or any lien upon Tenant's interest, voluntarily or by
operation of law; (iii) sublet the Premises or any part thereof; (iv) advertise
as available for sublet or assignment all or any portion of the Premises; or
(v) permit the use of the Premises by any parties other than Tenant and its
employees. Any such action on the part of Tenant shall be void and of no effect.
There shall be no partial assignment of Tenant's interest in this Lease.
Notwithstanding anything contained herein to the contrary, Landlord shall not be
deemed to have acted unreasonably in its election not to consent to any such
action on the part of Tenant because (aa) a Default shall have occurred and be
continuing under this Lease or Tenant shall otherwise be in default in the
performance of the terms, covenants or conditions contained in this Lease; (bb)
the proposed assignee or sublessee (the "Proposed Tenant") shall be an existing
tenant or occupant of the Building or of the building located at 225 North
Michigan Avenue, Chicago, Illinois (the "225 Building"); (cc) such assignment or
subletting shall cause Landlord to be in breach of any "exclusive use" or
similar provision contained in any other lease for space in the Building
(provided that such provision shall not be in conflict with the use provision
set forth in the Schedule) ; (dd) in the reasonable judgment of Landlord, the
Proposed Tenant is of a character or is engaged in a business which would be
deleterious to the reputation of the Building, or the Proposed Tenant is not
sufficiently financially responsible to perform its obligations under any such
assignment or sublease, or the Proposed Tenant or any of its partners, members,
shareholders, employees or affiliates, or the business conducted by any of them,
could pose a security risk for the Building and/or its occupants; (ee) the
portion of the Premises which Tenant proposes to sublease, including the means
of ingress and egress thereto and the proposed use thereof, and the remaining
portion of the Premises will violate any city, state or federal law, ordinance
or regulation; (ff) the Proposed Tenant is a government agency (or any
subdivision thereof); (gg) the Proposed Tenant is a party with whom Landlord is
in
 

       

--------------------------------------------------------------------------------

 

 
            active negotiations or in lease for space in the Building or with
whom Landlord has a proposal outstanding in the Building or with whom the
landlord of the 225 Building is in active negotiations or in lease for space in
such building or with whom such landlord has a proposal outstanding in the
225 Building, provided, however, that the foregoing are merely examples of the
reasons for which Landlord may reasonably not consent to any such actions by
Tenant and shall not be deemed exclusive of any reason for reasonably making
such election, whether similar or dissimilar to the foregoing examples. The term
"sublease" and all words derived therefrom, as used in this Section 15 shall
include any subsequent sublease or assignment of such sublease and any other
interest arising under such sublease. Landlord's consent to any assignment,
subletting or transfer or Landlord's election to accept any assignee, subtenant
or transferee as the Tenant hereunder and to collect rent from such assignee,
subtenant or transferee shall not release Tenant or any subsequent Tenant from
any covenant or obligation under this Lease, and Tenant further expressly
acknowledges and agrees that any renewal rights, expansion rights, reduction
rights, rights of first offer, termination rights or limitations on Taxes or
Operating Expenses shall be deemed personal to the original Tenant and shall not
inure to the benefit of any assignee other than a Permitted Assignee), subtenant
or transferee taking from the original Tenant. Landlord's consent to any
assignment, subletting or transfer shall not constitute a waiver of Landlord's
right to withhold its consent to any future assignment, subletting, or transfer.
Landlord may condition its consent upon execution by the subtenant or assignee
of an instrument confirming such restrictions on further subleasing or
assignment and joining in the waivers and indemnities made by Tenant hereunder
insofar as such waivers and indemnities relate to the affected space. Without
limiting the foregoing, Tenant agrees to indemnify, defend and hold Landlord and
its employees, agents, their officers and partners harmless from and against any
claims made by any broker or finder for a commission or fee in connection with
any subleasing or assignment by Tenant or any subtenant or assignee of Tenant.


(b)    If Tenant desires the consent of Landlord to an assignment or subletting
or in the event Tenant desires to assign or sublet the Premises to Permitted
Assignees (as hereinafter defined) where Landlord's consent is not required
pursuant to Section 15(f) below, Tenant shall submit to Landlord a written
notice which includes:


(i)    Copies of the final executed documentation related to the proposed
sublease or assignment; and


(ii)    Sufficient information to permit Landlord to determine the identity and
character of the proposed subtenant or assignee and the financial condition of
the proposed assignee or subtenant.


Landlord agrees to notify Tenant as to whether Landlord consents to such
assignment or sublease within thirty (30) business days after receipt by
Landlord of all documents required pursuant to (i) and (ii) above.
 

       

--------------------------------------------------------------------------------

 

 
(c)    In addition to withholding its consent Landlord shall have the right to
terminate this Lease in the event of a proposed assignment of this Lease or a
proposed sublease of the entire Premises or to terminate this Lease as to that
portion of the Premises which Tenant seeks to sublet, if Tenant seeks to
sublease less than the entire Premises. Landlord may exercise such right to
terminate by giving written notice to Tenant at any time on or before the date
by which Landlord is required to consent or object to such assignment or
sublease. If Landlord exercises its right to terminate, the Lease or portion
thereof shall be deemed terminated effective as of, and Landlord shall be
entitled to recover possession of and Tenant shall surrender such portion of the
Premises, on the later of: (i) the proposed date for possession by such assignee
or subtenant, or (ii) ninety (90) days after the date of Landlord's notice of
termination to Tenant.


(d)    If Landlord consents to any assignment of this Lease or a sublease of the
Premises, as a condition of Landlord's consent, Tenant shall pay to Landlord any
reasonable attorneys’ fees and expenses incurred by Landlord in connection with
such assignment or sublease plus fifty percent (50%) of all Sublease Profits (as
defined below) derived by Tenant from such assignment or sublease. "Sublease
Profits" shall mean the entire excess (after deducting all reasonable costs of
subletting) of revenues generated by the assignment of this Lease or the
subleasing of the Premises over the Rent applicable thereto. All such revenues
shall be applied first to reimbursement of such costs of subletting or assigning
until they are paid in full. Tenant shall furnish Landlord with a sworn
statement, certified by an officer of Tenant, setting forth in detail the
computation of Sublease Profits, and Landlord, or its representatives, shall
have access to the books, records and papers of Tenant in relation thereto, and
to make copies thereof. If a part of the consideration for such assignment shall
be payable other than in cash, the payment to Landlord shall be payable in
accordance with the foregoing percentage of the cash and other non-cash
considerations in such form as is reasonably satisfactory to Landlord. Such
percentage of Sublease Profits shall be paid to Landlord promptly by Tenant upon
Tenant's receipt from time to time of periodic payments from such assignee or
subtenant or at such other time as Tenant shall realize Sublease Profits from
such assignment or sublease. If such sublease or assignment is part of a larger
transaction in which other assets of Tenant are being transferred, the
consideration for the assignment or sublease shall be a reasonable allocation of
the total value received minus a reasonable allocation of the total expenses
incurred in connection with such transaction.


(e)    If Tenant is a partnership, a withdrawal or change, whether voluntary,
involuntary or by operation of law or in one or more transactions, of partners
owning directly or indirectly a controlling interest in Tenant shall be deemed
an assignment of this Lease and subject to the provisions of this Section 15 .
If Tenant is a corporation, any dissolution, merger, consolidation or other
reorganization of Tenant, or the sale, transfer or redemption of a direct or
indirect controlling interest in the capital stock of Tenant, in one or more
transactions, shall be deemed a voluntary assignment of this Lease and subject
to the provisions of this Section 15 . Neither this Lease nor any interest
therein nor any estate created thereby shall pass by operation of law or
otherwise to any trustee, custodian or receiver in bankruptcy of Tenant or any
assignee for the assignment of the benefit of creditors of Tenant.



       

--------------------------------------------------------------------------------

 

 
(f)    Notwithstanding anything contained in this Section 15 to the contrary,
Tenant shall have the right, upon prior written notice to Landlord but without
Landlord's consent, to assign or sublet all of the Premises to Permitted
Assignees (as hereinafter defined), provided that such assignment or subletting
shall not relieve Tenant of its primary responsibility for the performance of
all obligations of Tenant hereunder, and in the event of an assignment to a
Permitted Assignee, such Permitted Assignee assumes, pursuant to an agreement in
form and substance reasonably satisfactory to Landlord, the obligations of
Tenant hereunder and in the event of a sublet, such sublet is governed by a form
of sublease reasonably approved in advance by Landlord. As used herein, a
"Permitted Assignee" shall mean (i) any entity owned or controlled by Tenant,
(ii) any entity of which Tenant is a subsidiary (on any level), (iii) any entity
which is under common ownership or control with Tenant, (iv) any entity into
which Tenant is merged or consolidated or which consolidates into Tenant, or (v)
any entity which acquires all or substantially all of the asset or stock of
Tenant, provided in each case that Landlord is reasonably satisfied with the
business reputation and financial condition of such entity, it being understood
that if such entity has a net worth at least equal to that of Tenant on the date
hereof, the financial condition of such entity shall be deemed satisfactory to
Landlord. At least ten (10) business days prior to the effective date of such
assignment or sublease, Tenant agrees to deliver to Landlord documentation
evidencing that Landlord does not have the right to consent to such transaction
pursuant to this Section 15(f) . Further, Tenant agrees to deliver to Landlord,
within ten (10) business days prior to the effective date of such assignment or
sublease, fully executed copies of the documents effectuating such assignment or
sublease.


16.    SURRENDER OF POSSESSION


Upon the expiration of the Term or upon the termination of Tenant's right of
possession, whether by lapse of time or at the option of Landlord as herein
provided, Tenant shall forthwith surrender the Premises to Landlord in good
order, repair and condition, ordinary wear and damage resulting from fire or
other casualty excepted. Any interest of Tenant in the alterations,
improvements, installations and additions to the Premises made or paid for by
Landlord or Tenant shall, without compensation to Tenant, become Landlord's
property at the termination of this Lease by lapse of time or otherwise and such
alterations, improvements, installations and additions shall be relinquished to
Landlord in good condition, ordinary wear excepted. Prior to the termination of
the Term or of Tenant's right of possession Tenant shall remove its office
furniture, trade fixtures, office equipment and all other items of Tenant's
movable property on the Premises. Unless requested to do so by Landlord, Tenant
shall not have any right to remove, any alterations, improvements, installations
or additions, which shall include built-in furniture or shelves and all other
attached items, excluding trade fixtures and computer equipment racks. Tenant
shall pay to Landlord upon demand the cost of repairing any damage to the
Premises and to the Building caused by any such removal. If Tenant fails or
refuses to remove any such property from the Premises, Tenant shall be
conclusively presumed to have abandoned the same, and title thereto shall
thereupon pass to

       

--------------------------------------------------------------------------------

 

Landlord without any cost either by set-off, credit, allowance or otherwise, and
at its option Landlord may: (i) accept the title to the property; (ii) or at
Tenant's expense remove the property or any part in any manner that Landlord
shall choose, repairing any damage to the Premises caused by such removal; and
store, destroy or otherwise dispose of the property without incurring liability
to Tenant or any other person. Landlord expressly acknowledges and agrees that
nothing contained in this Lease to the contrary shall require Tenant to remove
any improvements or additions installed by or on behalf of Tenant pursuant to
the Tenant Work Letter or any alterations performed by Tenant pursuant to
Section 8 above (unless at the time Landlord shall approve the installation of
such alterations, Landlord shall have notified Tenant in writing that such
removal would be required at the expiration of the Term) or otherwise require
Tenant to bring the Premises back to "raw space".


17.    HOLDING OVER


During each month or portion thereof for which Tenant shall retain possession of
the Premises or any portion thereof after the expiration or termination of the
Term or of Tenant's right of possession, whether by lapse of time or otherwise,
Tenant shall pay to Landlord an amount as Rent per month at the rate equal to
200% of the Base Rent and 200% of the Additional Rent payable by Tenant per
month for the last month of the Term for all of the Premises (regardless of
whether Tenant retains possession of all or only a portion of the Premises) for
each month or portion thereof Tenant so retains possession of all or any portion
of the Premises; provided, however, that during the first month, rather than
paying 200% as stated aforesaid, Tenant shall pay an amount as Rent per month at
the rate equal to 150% of the Base Rent and 150% of the Additional Rent payable
by Tenant per month based upon the last month of the Term for all of the
Premises (regardless of whether Tenant retains possession of all or only a
portion of the Premises) for each month or portion thereof Tenant retains
possession of all or a portion of the Premises. In addition to the foregoing,
Tenant shall also pay Landlord for all damages sustained by Landlord on account
any such holding over the provisions of this Section 17 shall not be deemed to
limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law.


18.    ESTOPPEL CERTIFICATE


Tenant agrees, that, from time to time upon not less than ten (10) days prior
request by Landlord, Tenant, or Tenant's duly authorized representative having
knowledge of the following facts, will deliver to Landlord a statement in
writing certifying: (i) that this Lease is unmodified and in full force and
effect (or if there have been modifications, a description of such modifications
and that the Lease as modified is in full force and effect); (ii) the dates to
which Rent and other charges have been paid; (iii) that the Landlord is not in
default under any provision of this Lease, or, if in default, the nature thereof
in detail; and (iv) such further matters as are set forth on the form of
estoppel certificate attached hereto as Exhibit D and made a part hereof, or as
may be reasonably requested by Landlord, it being intended that any such
statement may be relied upon by any mortgagees or prospective mortgagees, or any
prospective assignee of any Mortgagee, or any prospective and/or subsequent
purchaser or transferee of all or a part of Landlord's interest in the Land
and/or Building. Tenant shall execute and deliver whatever instruments may be
required for such purposes within ten (10) days following Landlord's request
therefor.



       

--------------------------------------------------------------------------------

 

 
19.    OBLIGATIONS TO MORTGAGEES


(a)    Subordination . This Lease is subject and subordinate to all present and
future ground or underlying leases of the Land and/or improvement leases of the
Building and to the lien of any mortgages or trust deeds now and hereafter in
force against the Land or Building and to all renewals, extensions,
modifications, consolidation and replacements thereof. At Landlord's request
(and after consent from any prior mortgagee or lessor if Tenant has agreed not
to so subordinate without such consent), Tenant shall execute such further
instruments or assurances as Landlord may reasonably deem necessary to evidence,
confirm or effectuate such subordination of this Lease thereto or, if requested,
to make Tenant's interest in this Lease superior thereto. If any mortgage shall
be foreclosed or property encumbered thereby is transferred in lieu of
foreclosure, or if any such future ground or improvements lease or underlying
lease is terminated: (i) the liability of the mortgagee, trustee, transferee,
purchaser at such foreclosure sale or ground lessor or improvements lessor and
the liability of a subsequent owner (all of the foregoing parties are
collectively referred to as "Mortgagee") shall exist only with respect to the
period during which the Mortgagee is the owner of the Land or Building and the
Mortgagee shall be released from any further liability upon its transfer of
ownership; and (ii) the Mortgagee shall not have any liability whatsoever for
the acts of the Landlord prior to any such transfer nor any liability for any
deposits made by Tenant hereunder unless Mortgagee has received such deposits;
and (iii) Tenant hereby agrees to attorn to and recognize as Landlord, Mortgagee
and, upon request of the Mortgagee, will execute such instruments as may be
required by said Mortgagee.


(b)    Notice to Landlord and Mortgagee . If any act or omission by Landlord
would give Tenant the right to damages from Landlord or any rights with respect
to this Lease, Tenant will not sue for such damages or exercise any such rights
until (i) it shall have given written notice of the act or omission to Landlord
and to the holder(s) of the indebtedness or other obligations secured by any
mortgage or deed of trust affecting the Premises or of any ground or underlying
lease, if the name and address of such holder(s) have been furnished to Tenant;
and (ii) a reasonable period of time (in light both of the time required to cure
the act or omission and the effect of the act or omission on Tenant's business
operations in the Premises) to cure the act or omission has elapsed following
the giving of the notice, during which time Landlord and such holder(s), or
either of them, their agents or employees, will be entitled to enter upon the
Premises and do therein whatever may be necessary to cure the act or omission.


20.    CERTAIN RIGHTS RESERVED BY LANDLORD


Landlord shall have the following rights, each of which Landlord may exercise
without notice to Tenant (but subject to maintaining access to the Premises as
described in subparagraph (iii) below), and without liability to Tenant for
damage or injury to property, person or business on account of the exercise
thereof, and the exercise of any such rights shall not be deemed to constitute
an eviction or disturbance of Tenant's use or possession of the Premises and
shall not give rise to any claim for set-off or abatement of rent or any other
claim:
 

       

--------------------------------------------------------------------------------

 

 
(i)    To change the name or street address of the Building.


(ii)    To install, affix and maintain any and all signs on the exterior or
interior of the Building so long as the same do not materially affect Tenant's
access to light or views.


(iii)    To decorate or to make repairs, alterations, additions, installations
or improvements, whether structural or otherwise, in and about the Building, or
any part thereof, and for such purposes to enter upon the Premises with
reasonable notice to Tenant (other than in an emergency), and during the
continuance of any of said work, to temporarily close doors, entryways, public
space and corridors in the Building and to interrupt or temporarily suspend
services or use of facilities, all without affecting any of Tenant's obligations
hereunder, so long as the Premises are reasonably accessible and usable by
Tenant.


(iv)    To furnish door keys, magnetic cards or electronic access systems for
the entry door(s) in the Premises at the commencement of the Lease and to retain
at all times, and to use in appropriate instances, keys or access cards to all
doors within and into the Premises. Tenant agrees to purchase only from Landlord
additional keys and access cards as required, to change no locks, and not to
affix locks on doors without the prior written consent of Landlord.
Notwithstanding the provisions for Landlord's access to the Premises, Tenant
relieves and releases Landlord of all responsibility arising out of theft,
robbery, pilferage and personal assault, excluding gross negligence or willful
misconduct of Landlord or its agents. Upon the expiration of the Term or
Tenant's right to possession, Tenant shall return all keys and access cards to
Landlord and shall disclose to Landlord the combination of any safes, cabinets
or vaults left in the Premises.


(v)    To designate and approve all window coverings used in the Building,
including, without limitation, solar window coverings.


(vi)    To approve the weight, size and location of safes, vaults, vertical
files and other heavy equipment and articles in and about the Premises and the
Building so as not to exceed the legal live load per square foot designated by
the structural engineers for the Building, and to require all such items and
furniture and similar items to be moved into or out of the Building and Premises
only at such times and in such manner as Landlord shall reasonably direct in
writing. Tenant shall not install or operate machinery or any mechanical devices
of any nature not directly related to Tenant's ordinary use of the Premises
without the prior written consent of Landlord. Movements of Tenant's property
into or out of the Building or Premises and within the Building are entirely at
the risk and responsibility of Tenant, and Landlord reserves the right to
require permits before allowing any property to be moved into or out of the
Building or Premises.



       

--------------------------------------------------------------------------------

 

 
(vii)    To establish reasonable controls for the purpose of regulating all
property and packages, both personal and otherwise, to be moved into or out of
the Building and Premises and all persons using the Building after normal office
hours.


(viii)    To regulate in a reasonable manner delivery and service of supplies
and the usage of the loading docks, receiving areas and freight elevators.


(ix)    To show the Premises to prospective tenants, lien holders and purchasers
at reasonable times upon twenty-four hours notice.


(x)    To enter the Premises at any reasonable time to inspect the Premises upon
twenty-four hours notice (except in the event of an emergency).


(xi)    To grant to any person or to reserve unto itself the exclusive right to
conduct any business or render any service in the Building. If Landlord elects
to make available to tenants in the Building any services or supplies, or
arranges a master contract therefor, Tenant agrees to obtain its requirements,
if any, therefor from Landlord or under any such contract, provided that the
charges therefor are reasonable, and that the services contracted for are
similar to those provided in other buildings in downtown Chicago.


21.    RULES AND REGULATIONS


Tenant agrees to observe the rules and regulations for the Building attached
hereto as Exhibit C and made a part hereof. Landlord shall have the right from
time to time to prescribe additional rules and regulations for general
application to all office tenants which, in its reasonable judgment, may be
desirable for the use, entry, operation and management of the Premises and
Building, each of which rules and regulations and any amendments thereto shall
become a part of this Lease. Tenant shall comply with all of the rules and
regulations; provided, however, that the rules and regulations shall not
contradict or abrogate any right or privilege herein expressly granted to Tenant
. Landlord agrees to use reasonable efforts to enforce the rules and regulations
in a non-discriminatory manner. To the extent of any inconsistency between the
rules and regulations and this Lease, this Lease shall control.






22.    DEFAULT AND LANDLORD’S REMEDIES


(a)    Default . Any one or more of the following events shall be a default
("Default") under this Lease: (i) If Tenant does not pay the Rent or any
installment thereof or does not pay any other sum (other than replacement of the
Letter of Credit which is governed by clause (x) below) required to be paid by
Tenant under this Lease or under the terms of any other agreement between
Landlord (or Landlord's predecessors in title) and Tenant and such default shall
continue for five (5) days after written notice to Tenant; or (ii) if Tenant
fails to observe
 

       

--------------------------------------------------------------------------------

 

 
           or perform any of the other covenants or conditions in this Lease
which Tenant is required to observe and perform and such default shall continue
for fifteen (15) days after written notice to Tenant, provided, however, if such
default does not involve a hazardous condition and is susceptible to cure but
cannot, by the use of reasonable efforts, be cured within fifteen (15) days,
Landlord shall not exercise any of its remedies hereunder if and so long as (a)
Tenant shall have commenced to cure such default within fifteen (15) days and
(b) Tenant shall thereafter continuously and diligently proceed to cure such
default in a manner reasonably satisfactory to Landlord, and (c) such default
shall be cured within sixty (60) days of such notice to Tenant; or (iii) if a
default is made in the performance by Tenant of any covenant of this Lease which
involves a hazardous condition and is not cured by Tenant immediately upon
written notice to Tenant; or (iv) if the interest of Tenant in this Lease shall
be levied on under execution or other legal process; or (v) if any voluntary
petition in bankruptcy or for corporate reorganization or any similar relief
shall be filed by Tenant; or (vi) if any involuntary petition in bankruptcy
shall be filed against Tenant under any federal or state bankruptcy or
insolvency act and shall not have been dismissed within ninety (90) days from
the filing thereof; or (vii) if a receiver shall be appointed for Tenant or any
of the property of Tenant by any court and such receiver shall not have been
dismissed within ninety (90) days from the date of his appointment; or (viii) if
Tenant shall make an assignment for the benefit of creditors; or (ix) if Tenant
shall admit in writing Tenant's inability to meet Tenant's debts as they mature;
or (x) if Tenant fails to replace the Letter of Credit as provided in Section 29
hereof.


(b)    Landlord's Remedies . If a Default occurs, Landlord may, at its sole
option, with or without further notice or demand of any kind to Tenant or any
other person, have any one or more of the following described remedies in
addition to all other rights and remedies provided at law or in equity or
elsewhere herein (provided that Landlord shall use such efforts as are required
by law to mitigate any damages resulting from such Default):


(i)    Terminate this Lease and the Term created hereby and immediately,
repossess the Premises. If Landlord does terminate this Lease and repossess the
Premises, Landlord shall be entitled to immediately recover, in addition to any
other sums or damages for which Tenant may be liable to Landlord, as damages a
sum of money equal to the greater of: (1) the excess of the present value of the
Rent provided to be paid by Tenant for the balance of the Term (disregarding any
unexpired period of initial Rent abatement) over the present value of the
anticipated fair market rent for the Premises (computed based upon the yield on
U.S. Treasury obligations having a maturity closest to the Termination Date)
that could be achieved for said period, after deduction of all anticipated
expenses of reletting, including, without limitation, all allowances,
abatements, construction costs, brokerage commissions and tenant concessions
likely to be required under then-existing market conditions; or (2) the
unamortized portion of any rent abatements, allowances,
 

       

--------------------------------------------------------------------------------

 

 
           construction costs, brokerage commissions and other costs incurred by
Landlord in connection with this Lease, as amortized on a straight-line basis
with interest on the unamortized amount at twelve percent (12%) per annum over
the initial Term during which Base Rent is payable. Should the present value of
the anticipated fair market rent for the Premises, after deduction of all
anticipated expenses of reletting, that could be achieved for the balance of the
Term exceed the present value of the Rent provided to be paid by Tenant for the
balance of the Term, Landlord shall have no obligation to pay to Tenant the
excess or any part thereof or to credit such excess or any part thereof against
any other sums or damages for which Tenant may be liable to Landlord.


(ii)    Landlord may terminate Tenant's right of possession and may repossess
the Premises by forcible entry and detainer suit, by taking peaceful possession
or otherwise, without terminating this Lease. If Landlord terminates Tenant's
right of possession without terminating this Lease, Landlord shall take
reasonable measures to the extent required by law, to relet the same for the
account of Tenant, for such rent and upon such terms as shall be reasonably
satisfactory to Landlord. Reasonable measures shall not obligate Landlord to
show the Premises before showing other space in the Building to a prospective
tenant. For the purpose of such reletting, Landlord is authorized to decorate,
repair, remodel or alter the Premises and to relet the Premises at such rental
rate (which may be higher than the rental rate then applicable under this
Lease), as Landlord reasonably determines to be necessary to maximize the
effective rent on reletting. If Landlord shall fail to relet the Premises,
Tenant shall pay to Landlord as damages the amount of the Rent reserved in this
Lease for the balance of the Term as due hereunder. If the Premises are relet
and a sufficient sum shall not be realized from such reletting after paying all
of the costs and expenses of all decoration, repairs, remodeling, alterations,
installations and additions and the expenses of such reletting (including all
allowances, abatements and other tenant concessions required under then-existing
market conditions), to satisfy the Rent provided for in this Lease, Tenant shall
satisfy and pay the same upon demand therefor from time to time. Tenant shall
not be entitled to any rents received by Landlord in excess of the Rent provided
for in this Lease. Tenant agrees that Landlord may file suit to recover any sums
falling due under the terms of this Section 22 from time to time and that no
suit or recovery of any portion due Landlord hereunder shall be any defense to
any subsequent action brought for any amount not theretofore reduced to judgment
in favor of Landlord.


(c)    Jury Trial Waiver . Tenant hereby waives its rights to a trial by jury in
any action or proceeding based upon or related to the subject matter of this
Lease and the business relationship that is being established. This waiver is
knowingly, intentionally and voluntarily made by Tenant and Tenant acknowledges
neither Landlord nor any person acting on behalf of Landlord has made any
representations of fact to include this waiver of trial by jury or has taken any
actions which in any way modify or
 

       

--------------------------------------------------------------------------------

 

 
            nullify its effect. Tenant acknowledges that this waiver is a
material inducement to enter into this Lease and that Landlord has already
relied on this waiver in entering into this Lease and that Landlord will
continue to rely on this waiver in its future dealings with Tenant. Tenant
further acknowledges that it has been represented (or has had the opportunity to
be represented) in the signing of this Lease and in the making of this waiver by
independent legal counsel.


23.    EXPENSES OF ENFORCEMENT


The prevailing party shall be entitled to receive from the other party hereto
upon demand all reasonable costs, charges and expenses including the reasonable
fees and out-of-pocket expenses of counsel (including in-house attorneys),
agents and others retained by the prevailing party incurred in enforcing the
obligations hereunder against the other party hereto.


24.    COVENANT OF QUIET ENJOYMENT


Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Term, peaceably and quietly have, hold and enjoy the Premises subject to the
terms, covenants, conditions, provisions and agreements hereof.
 
25.    REAL ESTATE BROKER


Each party represents that it has dealt with (and only with) the Broker(s)
specified in Item 10 of the Schedule as broker in connection with this Lease,
and that insofar as such party knows, no other brokers negotiated this Lease or
are entitled to any commissions in connection therewith. Each party agrees to
indemnify, defend and hold the other and its employees, agents, their officers
and partners, harmless from and against any claims resulting from a breach of
the foregoing representation.


26.    MISCELLANEOUS


(a)    Rights Cumulative . All rights and remedies of Landlord under this Lease
shall be cumulative and none shall exclude any other rights and remedies allowed
by law.


(b)    Interest . All payments becoming due under this Lease and remaining
unpaid when due shall bear interest until paid at the greater of (i) twelve
percent (12%) per annum or (ii) four percent (4%) per annum above the Prime Rate
(as such term is defined in Section 3(a)(ii)D hereof).



       

--------------------------------------------------------------------------------

 

 
(c)    Terms . The necessary grammatical changes required to make the provisions
hereof apply either to corporations or partnerships or individuals, men or
women, as the case may require, shall in all cases be assumed as though in each
case fully expressed. Tenant acknowledges that "Rentable Area" as used in this
Lease includes a portion of the common and service areas of the Building.
Landlord makes no representation or warranty as to the rentable or usable square
footage of the Premises, and Tenant agrees that Landlord's determination of the
Rentable Area of the Premises and Tenant's Proportionate Share shall be
conclusive and binding upon Tenant absent manifest error.


(d)    Binding Effect . Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Section 15 hereof.


(e)    Lease Contains All Terms . All of the representations and obligations of
Landlord and Tenant are contained herein and in the Work Letter and other
Exhibits attached hereto, and no modification, waiver or amendment of this Lease
or of any of its conditions or provisions shall be binding upon the Landlord or
Tenant unless in writing signed by such party or by a duly authorized agent of
such party empowered by a written authority signed by such party.


(f)    Delivery for Examination . Submission of the Lease for examination shall
not bind Landlord in any manner, and no Lease or obligations of the Landlord
shall arise until this instrument is signed by both Landlord and Tenant and
delivery is made to each.


(g)    No Air Rights . No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.


(h)    Modification of Lease . If (i) any lender requires, as a condition to its
lending funds the repayment of which is to be secured by a mortgage or trust
deed on the Land and Building or either, or (ii) the fee owner of the Land
requires, as a condition to entering into a ground lease with Landlord or a
lease of the entire Building with Landlord, that certain modifications be made
to this Lease, which modifications will not require Tenant to pay any additional
amounts or otherwise change materially the rights or obligations of Tenant
hereunder, Tenant shall, upon Landlord's request, execute appropriate
instruments effecting such modifications.


(i)    Transfer of Landlord's Interest . Tenant agrees that Landlord has the
right to transfer its interest in the Land and Building and in this Lease. If
such a transfer occurs, Landlord shall automatically be released from all
liability under this Lease arising after the date of such transfer and Tenant
agrees to look solely to such transferee for the performance of Landlord's
obligations hereunder arising after the date of such transfer. Tenant further
acknowledges that the Landlord may assign its interest in this Lease to a
mortgage lender as additional security and agrees that such an assignment shall
not release Landlord from its obligations hereunder and that Tenant shall
continue to look to Landlord for the performance of its obligations hereunder.



       

--------------------------------------------------------------------------------

 

 
(j)    Landlord's Title . Nothing herein contained shall empower Tenant to
commit or engage in any act which can, shall or may encumber the estate or title
of Landlord.


(k)    Prohibition Against Recording . Neither this Lease, nor the
Subordination, Non-Disturbance and Attornment Agreement, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant, and the recording
thereof in violation of this provision shall make this Lease null and void at
Landlord's election.


(l)    Captions . The captions of Sections, Subsections, Paragraphs and
Subparagraphs are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Sections, Subsections, Paragraphs
or Subparagraphs.


(m)    Covenants and Conditions . All of the covenants of Tenant hereunder shall
be deemed and construed to be "conditions," if Landlord so elects, as well as
"covenants" as though the words specifically expressing or importing covenants
and conditions were used in each separate instance.


(n)    Only Landlord/Tenant Relationship . Nothing contained in this Lease shall
be deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.


(o)    Application of Payments . Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease (regardless of Tenant's designation
of such payments) to satisfy any obligations of Tenant hereunder, in such order
and amounts, as Landlord in its sole discretion, may elect.


(p)    Definition of Landlord . All indemnities of Tenant contained herein which
inure to the benefit of Landlord shall be construed to also inure to the benefit
of (i) Landlord's beneficiaries if Landlord is a trust, (ii) Landlord's partners
if Landlord is a partnership, (iii) Landlord's shareholders, members, officers
and directors if Landlord is a corporation or limited liability company, (iv)
any current or future mortgagees of the Land and/or Building, (v) the successors
and assigns of any of the foregoing, and (vi) the respective beneficiaries,
shareholders, members, directors, officers, partners, agents, employees,
managers and affiliates of any persons mentioned in clauses (i) through (v)
above.



       

--------------------------------------------------------------------------------

 

 
(q)    Time of Essence . Time is of the essence of this Lease and each of its
provisions.


(r)    Governing Law . Interpretation of this Lease shall be governed by the
laws of the State of Illinois.


(s)    Partial Invalidity . If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease (or the application of such term, provision or condition to persons
or circumstances other than those in respect to which it is invalid or
unenforceable) shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.


(t)    Substitution of Other Premises . Landlord may substitute for the Premises
other premises in the Building (herein referred to as the "New Premises")
provided that: (i) the New Premises shall have approximately the same Rentable
Area as the Premises; and (ii) the New Premises shall be usable for Tenant's
purpose. Landlord shall improve the New Premises, at its expense, to
substantially the same condition as the Premises and pay all reasonable costs
incurred by Tenant in relocating to the New Premises . The Base Rent per square
foot for the New Premises shall be at the same per square foot rates set forth
in Schedule 1, but in no event shall the Monthly Base Rent exceed the Monthly
Base Rent set forth in Schedule 1 and Tenant's Proportionate Share shall be
adjusted to reflect the square footage of the New Premises, but in no event
shall it exceed Tenant's Proportionate Share for the Premises.


27.    NOTICES


(a)    All notices to be given under this Lease shall be in writing and
delivered either (i) personally upon an officer of Landlord or Tenant, as the
case may be, or (ii) by depositing such notice in the United States mail,
certified or registered mail with return receipt requested, postage prepaid, or
(iii) via reputable overnight air courier service (such as Federal Express or
Airborne) and in every case addressed as set forth in the Schedule or if no
address for Tenant is inserted in the Schedule , addressed to Tenant at Tenant's
present address.


(b)    Notice via personal service shall be deemed to have been given when
actually delivered. Notice given by certified or registered mail shall be deemed
to have been given on the second business day after the date that the notice is
deposited into the mail postage prepaid. Notice given via air courier shall be
deemed given one (1) business day after it is accepted by said courier for next
day delivery.


(c)    Either Landlord or Tenant may change the location at which it receives
notices to another location within the United States of America upon not less
than ten (10) days notice to the other pursuant to this Section 27 .



       

--------------------------------------------------------------------------------

 

 
28.    LIMITATION OF LIABILITY


Tenant, and any person claiming an interest in the Premises through or under
Tenant, each agree to look solely to the interests of Landlord from time to time
in the Land and Building, and no judgments against such persons may be satisfied
out of any other assets. In no event shall Landlord (or any of their respective
officers, directors, agents, advisors, managers, shareholders, members,
partners, beneficiaries, affiliates or successors and assigns) ever have any
personal liability for any covenant, agreement, obligation, warranty,
representation, indemnity or undertaking under this Lease or otherwise or be
answerable or liable in any equitable, judicial or administrative proceeding or
order.


29.    LETTER OF CREDIT


(a)    Landlord's obligations and Tenant's rights hereunder are expressly
conditioned upon Tenant depositing, concurrently with Tenant's execution hereof,
as security for the prompt, full and faithful performance by Tenant of each and
every provision of this Lease and of all obligations of Tenant hereunder, the
Letter of Credit (as defined in subparagraph (b) below).


(b)    The term "Letter of Credit" as used herein shall mean an irrevocable,
unconditional letter of credit, in form and substance acceptable to Landlord in
Landlord's sole judgment, initially expiring no earlier than July 31, 2004 in
the amount of $7,030.48 issued by a national bank acceptable to Landlord, in
Landlord's sole judgment, which Letter of Credit (i) shall be payable to
Landlord upon demand made pursuant to presentation of an unconditional sight
draft without accompanying certificate and (ii) shall be renewed as hereafter
provided in subparagraph (d) below.


(c)    If Tenant fails to perform any of its obligations hereunder, Landlord may
use, apply or retain the whole or any part of the Letter of Credit for the
payment of: (i) any Rent or other sums of money which Tenant may not have paid
when due; (ii) any sum expended by Landlord on behalf of Tenant in accordance
with the provisions of this Lease; or (iii) any sum which Landlord may expend or
be required to expend by reason of a Default by Tenant, including, without
limitation, any damage or deficiency in or from the reletting of the Premises as
provided in Section 22 hereof. The use, application or retention of the Letter
of Credit by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by law (it being intended that Landlord
shall not first be required to proceed against the Letter of Credit) and shall
not operate as a limitation on any recovery to which Landlord may otherwise be
entitled. If any portion of the Letter of Credit is used, applied or retained by
Landlord for the purposes set forth above, Tenant agrees, within ten (10) days
after the written demand therefor is made by Landlord, to reinstate the Letter
of Credit in an amount equal to $7,030.48.


(d)    No later than thirty (30) days prior to the expiration of any Letter of
Credit then deposited hereunder, Tenant shall deliver to
 

       

--------------------------------------------------------------------------------

 

 
            Landlord a new Letter of Credit expiring not earlier than one (1)
year from the expiration of the prior Letter of Credit and meeting all of the
other requirements set forth herein or an amendment to the existing Letter of
Credit extending the maturity date thereof for one (1) year. In the event Tenant
fails to timely provide such substitute Letter of Credit or amendment to the
existing Letter of Credit, Landlord shall be entitled to draw the full amount of
the existing Letter of Credit.


(e)    If Tenant shall fully and faithfully comply with all of the provisions of
this Lease, the Letter of Credit, or any balance thereof, shall be returned to
Tenant after the expiration of the Term or upon any later date after which
Tenant has vacated the Premises, and following the payment by Tenant of any
deficiency owed by Tenant with respect to the Expense Adjustment Amount or the
Tax Adjustment Amount for the final Lease Year hereof following the
reconciliation thereof in accordance with Sections 3(b) and 3(d) hereof. Upon
the return of the Letter of Credit, or the remaining balance thereof to the
original Tenant, Landlord shall be completely relieved of liability under this
Section 29 or otherwise with respect to the Letter of Credit.


(f)    Tenant acknowledges that Landlord has the right to transfer or mortgage
its interest in the Land and the Building and in this Lease and Tenant agrees
that if such a transfer or mortgage occurs, Landlord shall have the right to
transfer or assign the Letter of Credit to the transferee or mortgagee. The
Letter of Credit must provide that it is assignable by Landlord to such
transferee or mortgagee at no cost to Landlord or such transferee or mortgagee.
Upon such transfer or assignment, Landlord shall thereby be released by Tenant
from all liability or obligation for the return of such Letter of Credit and
Tenant shall look solely to such transferee or mortgagee for the return of the
Letter of Credit.


30.    TENANT’S OPTION TO RENEW


The Tenant is hereby granted one (1) three (3) year option to renew the Lease
("Renewal Option"). If the Tenant desires to exercise the Renewal Option, it
shall so notify the Landlord, in writing, not later than the first day of the
ninth (9) month prior to the then current expiration date of the Term. Such
notice shall only be effective if delivered at a time when the Tenant is not in
Default hereunder or otherwise in default in the performance of any of its
obligations under the terms and provisions of this Lease. Within thirty (30)
days following its receipt of Tenant's notice of its desire to exercise the
Renewal Option, given at the time and in the manner provided above, Landlord
shall prepare and transmit to Tenant an appropriate amendment to this Lease
extending the Term for three (3) years ("Extended Term") and specifying (i) the
Base Rent for such extension, which shall be the base rental rate then being
offered and accepted by Landlord to other tenants of comparable size and
location renewing leases in the Building, including concessions for rent
abatement and tenant improvement allowances, all as reasonably determined by
Landlord and evidenced by recent transactions which shall be disclosed to Tenant
("Market Rent") and (ii) that all other terms and conditions during the Extended
Term are the same as those during the Term, except for any expansion rights,
reduction rights or limitations on taxes and operating expenses. In the event
the Tenant shall fail for any reason to execute and deliver the lease amendment
within twenty (20) business days of Tenant's receipt of the same, or if Tenant
shall be in Default hereunder or otherwise in default in the performance of any
of its obligations under the terms and provisions of this Lease at the
commencement date of any Extended Term, then in either such event, at Landlord's
option, Tenant's purported exercise of its Renewal Option shall be of no force
or effect and the Renewal Option shall become null and void.


       

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF , the parties have executed this Lease as of the day and year
first above written.




LANDLORD:


BTS OWNERS LLC, a Delaware limited liability company


By:    BTS Managers LLC, its Member
 
By:   LB BTS I Inc., its Managing Member
 
                                                                                                 
By:  __/s/_____________            
                                                                                             
    Name: _______________               
                                                                                                  Its:  _________________


TENANT:
 
TALK AMERICA INC.,
a Pennsylvania corporation
 
By:   /s/ Aloysius T. Lawn IV            


Its:   EVP - General Counsel        





     

--------------------------------------------------------------------------------




EXHIBIT A

 
FLOOR PLAN OF PREMISES




 
     

--------------------------------------------------------------------------------




EXHIBIT B
 
TENANT WORK LETTER


This is the Tenant Work Letter referred to in the Lease of even date herewith
(the "Lease") wherein TALK AMERICA INC., a Pennsylvania corporation ("Tenant"),
has agreed to lease certain space from BTS OWNERS LLC, a Delaware limited
liability company ("Landlord"), at 205 North Michigan Avenue, Chicago, Illinois.
Unless otherwise defined herein, all capitalized terms used herein shall have
the respective meanings assigned to them in the Lease.
 
1.    Tenant's Work
 
(a)    Tenant shall provide the construction material, hardware and equipment
and the labor to construct and install the improvements to the Premises
described in the Plans (as that term is hereinafter described). The material,
hardware and equipment as incorporated into the Premises pursuant to the Plans
are herein collectively referred to as the "Tenant's Work". Subject to the
provisions of this Work Letter, Tenant shall proceed diligently to cause the
Tenant's Work approved by Landlord to be completed in accordance with the terms
and conditions of the Lease and this Work Letter. Notwithstanding anything
contained herein to the contrary, Tenant's Work in all events shall include the
material, hardware and equipment described on, and Tenant shall otherwise comply
with, the Landlord's Construction Guidelines, Rules and Regulations.
 
(b)    Tenant agrees to cause its interior space planner (the "Interior Space
Planner") to deliver to Landlord preliminary space plans for the Premises, which
preliminary space plans shall include the following information: (1) partition
layout; (2) door layout; (3) identification of ceiling types; (4) identification
of flooring types; (5) identification of proposed room types and uses; (6)
identification of all special floor loading areas and above standard furniture
and equipment (files, safes, etc.), along with applicable structural loading
information to determine if any structural reinforcing is required; and (7)
general information in the form of outline specifications for all proposed
millwork, electrical, mechanical, fire protection, communication technology
systems and plumbing requirements. Such preliminary space plans are herein
referred to as the "Preliminary Space Plans". The Preliminary Space Plans are
subject to Landlord's review and approval. Upon receipt of a complete set of the
Preliminary Space Plans Landlord will review the same and shall submit written
comments to Tenant within ten (10) business days. Tenant shall cause the
Preliminary Space Plans to be revised to incorporate Landlord's comments.
 
(c)    Tenant shall deliver to Landlord architectural design development plans
and specifications (the "Architectural Design Plans") and mechanical/
electrical/ fire protection/ plumbing and communications technology design plans
and specifications (herein referred to as the
 

       

--------------------------------------------------------------------------------

 

 
           "MEP/CT Engineering Plans") for the Work to be performed in the
Premises. Such plans and specifications shall include the following: (1) all of
Landlord's comments to the Preliminary Space Plans; (2) demolition plans; (3)
partition plans; (4) reflected ceiling plans; (5) flooring plans; (6) electrical
and telephone outlet plans; (7) furniture plans; (8) floor loading plans
indicating any special floor loading areas, specific weights for concentrated
loads in sufficient detail to allow for structural engineering; (9) computer
equipment and support area plans; (10) special area plans (i.e., kitchens, A/V,
washrooms, etc.); (11) door, frame and hardware schedules; (12) wall finish
plans; (13) elevations, details and sections as required; and (14) specific
critical information required to sufficiently engineer the aforesaid Premises.
The Architectural Design Plans and MEP/CT Engineering Plans shall be subject to
Landlord's prior written approval. Landlord shall either approve or disapprove
the Architectural Design Plans and MEP/CT Engineering Plans in writing within
ten (10) business days of receipt by Landlord of a complete set thereof. If
Landlord does not approve the same, Landlord shall advise Tenant in writing
generally of the changes required in such Architectural Design Plans and MEP/CT
Engineering Plans so that they will meet with Landlord's approval. Tenant shall
cause the Interior Space Planner to revise the Architectural Design Plans and
MEP/CT Engineering Plans pursuant to Landlord's comments and to deliver to
Landlord, within ten (10) days after receipt by Tenant of such comments, revised
Architectural Design Plans and MEP/CT Engineering Plans noting the changes for
Landlord's approval. Landlord shall continue to comment on such Architectural
Design Plans and MEP/CT Engineering Plans and Tenant shall continue to revise
said Architectural Design Plans and MEP/CT Engineering Plans within ten (10)
days of receipt of comments from Landlord until such Architectural Design Plans
and MEP/CT Engineering Plans are approved by Landlord. Notwithstanding anything
herein to the contrary, if Tenant elects to use the services of an architect
other than Fujikawa Johnson, or structural engineer other than Alfred Benesch or
a mechanical/electrical engineer other than Cosentini Associates, Landlord
requires that Tenant submit drawings to Landlord for review and approval by such
architects/engineers. The cost of such review, along with the cost of updating
Landlord's infrastructure documents, shall be borne by Tenant.
 
(d)    Tenant agrees to cause to be delivered to Landlord fully completed and
coordinated Architectural Design Plans and MEP/CT Engineering Plans (the
"Construction Documents") sufficient in detail so that Tenant can use such
revised plans to obtain a building permit and contractors' bids for the Work.
The Construction Documents must be in a final and complete form with all
necessary design elements identified and specified to fully bid and construct
the Work. The Construction Documents are subject to Landlord's review and
approval. Landlord shall review the Construction Documents and submit written
comments to Tenant within ten (10) business days of receipt by Landlord of a
complete set thereof. If Landlord does not approve the same, Landlord shall
advise Tenant in writing generally of the changes required in the Construction
Documents so that they meet with Landlord's approval. Tenant shall cause the
Construction Documents to be revised until they will meet with Landlord's
approval. The Architectural Design Plans, the MEP/CT Engineering Plans and the
Construction Documents are herein collectively referred to as the "Plans".
 

       

--------------------------------------------------------------------------------

 

 
(e)    Tenant represents to Landlord that Tenant has reviewed its needs and the
above specified delivery dates with the Interior Space Planner and that Tenant
has assured itself that the Plans can be delivered as hereinabove required.
Tenant agrees to cooperate with the Interior Space Planner as promptly as
possible and in any event in sufficient time to cause the Plans to be prepared
and timely delivered as hereinabove required.
 
(f)    Neither review nor approval by Landlord of any of the Plans shall
constitute a representation or warranty by Landlord that such Plans either (i)
are complete or suitable for their intended purpose or (ii) comply with
applicable laws, ordinances, codes and regulations, it being expressly agreed by
Tenant that Landlord assumes no responsibility or liability whatsoever to Tenant
or to any other person or entity for such completeness, suitability or
compliance.
 
2.    Cost of Tenant's Work
 
(a)    Prior to commencement of any portion of the Tenant's Work, Tenant shall
obtain a contract to perform the Tenant's Work by bidding the Tenant's Work to
certain of those general contractors from Landlord's list of approved
contractors or such other contractor as may be approved by Landlord. Tenant
agrees to promptly give Landlord a copy of the contract. The general contractor
must use only those subcontractors on Landlord's list of approved
subcontractors, as the same may be amended by Landlord from time to time, or
such other subcontractors as may be approved by Landlord.
 
(b)    Landlord shall give Tenant a total allowance ("Allowance") of $42,777.00
as a credit towards the cost of the Tenant's Work including the cost of Tenant's
initial move to the Premises. Tenant shall pay all costs of the Tenant's Work in
excess of the Allowance. All amounts shall be paid by Tenant within thirty (30)
days after Tenant's receipt of invoices therefor.
 
(c)    Tenant shall pay a construction coordination  and overhead fee to
Landlord in an amount equal to 5% of the cost of Tenant's Work to cover
Landlord's coordination, supervision and overhead and related expense allocable
to such work (the "Coordination Fee"). The Coordination Fee shall be deducted by
Landlord from the Allowance. In addition, Tenant shall pay all of Landlord's
costs, including, without limitation: (i) the cost of Landlord's (and Landlord's
consultants) preliminary and ongoing review of the Preliminary Space Plans, the
Plans, and all other construction documents; (ii) the cost of temporary toilets
and access to phone service to the Premises during the construction period;
(iii)the costs of trash removal and disposal; and (iv) freight dock services and
normal Building security during Tenant's construction and move-in period.



       

--------------------------------------------------------------------------------

 

 
(d)       Landlord shall make payments of the Allowance only one time per month
upon receipt of invoices, sworn statements, mechanics lien waivers as provided
herein and such other documentation as Landlord may reasonably request. Payment
of the Allowance shall be made by Landlord upon Tenant's direction through a
construction escrow with the title insurance company selected by Landlord
pursuant to escrow instructions approved by Landlord. Landlord shall have no
obligation to make any payment of the Allowance at any time that Tenant is in
Default hereunder.
 
(e)    Prior to commencing Tenant's Work, Tenant shall submit to Landlord a
total project budget (the "Budget") outlining the cost of the Tenant's Work plus
the cost of all non-tenant improvement items, including soft costs, cabling, and
telephone to be incurred by Tenant in connection with the Premises
(collectively, the "Tenant's Project Costs"). Tenant shall deliver to Landlord
an updated Budget with each draw request for a payment of a portion of the
Allowance. If, as of the time any such draw request is made, the remaining
Tenant's Project Costs pursuant to the current Budget exceed the remaining
amount of the Allowance, Tenant shall deposit into the escrow the amount by
which the remaining Tenant's Project Costs set forth in the current Budget
exceed the remaining amount of the Allowance. All amounts so deposited by Tenant
are herein collectively called "Tenant Deposits".
 
(f)    Tenant shall make draw requests on the escrow based upon the percentage
of Tenant's Project Costs incurred as of the date of the draw request. Tenant
shall present to Landlord and to the title company which is acting as escrow, a
letter requesting a disbursement of funds, invoices (or paid receipts for each
item paid by Tenant and for which Tenant is seeking reimbursement), a copy of
any cancelled checks pursuant to which such invoice has been paid, and, with
respect to any construction to any portion of the Premises, such lien waivers
(for lienable items) required by the title company or Landlord. The lien waiver
from the general contractor and from each subcontractor and material supplier
must be delivered with each draw request. Landlord shall have no obligation to
make a payment until all waivers for the prior draw are submitted.
 
(g)    Draw requests shall be submitted to Landlord and the title company not
later than the 23rd day of the calendar month. Not later than the 20th day of
the next calendar month Landlord will review Tenant's Work and Tenant's draw
request and advise Tenant in writing of any respects in which the draw request
is disapproved and the reason for such disapproval. Such advice need not comply
with the notice provisions of the Lease. Otherwise, the draw request will be
deemed approved. Draw requests submitted by the 23rd day of a calendar month
shall be paid, subject to the foregoing approval procedure, not later than the
25th day of the following calendar month. Landlord and Tenant agree to cooperate
in attempting to resolve disapproved portions of each draw request.
 

       

--------------------------------------------------------------------------------

 

 
            (h)                          Notwithstanding anything herein to the
contrary, in the event that on the date that all Tenant's Work has been
completed and paid for the sum of the Allowance and any Tenant Deposits exceed
the amount disbursed by the escrowee on account of Tenant's Project Costs (the
amount of such excess being herein called the "Excess Funds") and provided that
Tenant is not then in Default under the Lease, Landlord shall apply such Excess
Funds in the following order of priority until such Excess Funds are exhausted:
 
(i)    Landlord shall pay to Tenant, within sixty (60) days following the Rent
Commencement Date out of such Excess Funds an amount not to exceed the Tenant
Deposits, if any;
 
(ii)    The balance of such Excess Funds, if any, shall be refunded to Landlord.
 
3.    Access by Tenant; Work in Harmony
 
Tenant agrees for itself and its agents, representatives, employees, suppliers,
contractors, subcontractors, workmen, mechanics, and suppliers, that all such
parties shall work in harmony and not unreasonably interfere with Landlord and
Landlord's agents, representatives, employees, suppliers, contractors,
subcontractors, mechanics, and workmen in doing work for other tenants and
occupants of the Building. Landlord agrees for itself and its agents,
representatives, employees, suppliers, contractors, subcontractors, workmen,
mechanics, and suppliers, that all such parties shall work in harmony and not
unreasonably interfere with Tenant and Tenant's agents, representatives,
employees, suppliers, contractors, subcontractors, mechanics, and workmen in
doing the Tenant Work.
 
4.    Construction Requirements


(a)                  Tenant agrees that the entry into the Premises by Tenant
and its contractors shall be deemed to be under all of the terms, covenants,
conditions and provisions of the Lease except as to the covenant to pay Rent,
and Tenant further agrees that in connection therewith Landlord shall not be
liable in any way for any injury, loss, or damage which may occur to any of
Tenant's Work and installations made in the Premises or to property placed
therein prior to the Commencement Date and thereafter, the same being at
Tenant's sole risk. In addition, Tenant shall require all entities performing
work on behalf of Tenant to provide protection for existing improvements to an
extent that is satisfactory to Landlord and shall allow Landlord access to the
Premises, for inspection purposes, at all times during the period when Tenant is
undertaking construction activities therein. If any entity performing work on
behalf of Tenant causes any injury to any person or any damage to the Premises,
the Building, any other property of Landlord or any other person, then Tenant
agrees to indemnify, defend and hold Landlord harmless from any loss, damage or
injury suffered in connection with any such damage or injury. Further, Tenant
shall cause such damage to be repaired at Tenant's expense and if Tenant fails
to cause such damage to be repaired promptly upon Landlord's demand therefor,
Landlord may in addition to any other rights or remedies available to Landlord
under this Lease or at law or equity cause such damage to be repaired, in which
event Tenant shall promptly upon Landlord's demand pay to Landlord the cost of
such repairs;



       

--------------------------------------------------------------------------------

 

 
(b)                  All contractors and subcontractors shall use only those
service corridors and service entrances designated by Landlord for ingress and
egress of personnel and the delivery and removal of equipment and material
through or across any common areas of the Building shall only be permitted with
the written approval of Landlord and during hours determined by Landlord.
Landlord shall have the right to order Tenant or any contractor or subcontractor
who violates the above requirements to cease work in the Building and leave the
Building and remove its equipment and its employees from the Building and, at
Landlord's option, restore any portion of the Building on which it has done work
to its original condition;
 
(c)                 Tenant agrees that all services and work performed on the
Premises by, on behalf of, or for the account of Tenant, including installation
of telephones, carpeting, materials and personal property delivered to the
Premises shall be done in a first-class workmanlike manner using only good
grades of material and shall be performed only by persons covered by a
collective bargaining agreement with the appropriate trade union;
 
(d)                 Tenant agrees to protect, indemnify, defend and hold
Landlord and its agents, partners, contractors and employees harmless from and
against any and all losses, damages, liabilities, claims, liens, costs, and
expenses, including reasonable attorneys' fees, of whatever nature including
those to the person and property of Tenant, its employees, agents, invitees,
licensees and others arising out of or in connection with the activities of
Tenant or Tenant's contractors in or about the Premises or the Building, and the
cost of any repairs to the Premises or the Building necessitated by activities
of Tenant or Tenant's contractors;
 
(e)                  Tenant shall secure, pay for, and maintain during the
continuance of its work within the Premises, policies of insurance with such
coverages and such amounts as Landlord may reasonably require, which policies
shall be endorsed to include Landlord and its contractor and their respective
employees and agents and Landlord's mortgagees as additional insured parties and
which shall provide thirty (30) days prior written notice of any alteration or
termination of coverage, in such amounts and insuring such risks as Landlord may
require. Tenant shall not permit Tenant's contractors to commence any work until
all required insurance has been obtained by Tenant and certificates evidencing
such coverage have been delivered to Landlord; and
 
(f)                   Tenant's agents, subcontractors and vendors shall be
required to conform with Landlord's Construction Guidelines, Rules and
Regulations.





       

--------------------------------------------------------------------------------

 

 
5.    Miscellaneous
 
(a)    Except as expressly set forth herein, Landlord has no other agreement
with Tenant and has no other obligation to do any other work or pay any amounts
with respect to the Premises. Any other work in the Premises which may be
permitted by Landlord pursuant to the terms and conditions of the Lease shall be
done at Tenant's sole cost and expense and in accordance with the terms and
conditions of the Lease.
 
(b)                       This Work Letter shall not be deemed applicable to any
additional space added to the original Premises at any time or from time to
time, whether by any options under the Lease or otherwise, or to any portion of
the original Premises or any additions thereto in the event of a renewal or
extension of the initial term of the Lease, whether by any options under the
Lease or otherwise, unless expressly so provided in the Lease or any amendment
or supplement thereto.
 
(c)                      The failure by Tenant to pay any monies due Landlord
pursuant to this Work Letter within the time period herein stated shall be
deemed a Default under the terms of the Lease for which Landlord shall be
entitled to exercise all remedies available to Landlord for nonpayment of Rent.
All late payments shall bear interest and shall be subject to a late charge
pursuant to the Lease.
 
(d)                     This Work Letter is being executed in conjunction with
the Lease and is subject to each and every term and condition thereof, including
without limitation, the limitations of Landlord's liability set forth therein.
 
(e)                      Tenant shall be solely responsible to determine at the
site all dimensions of the Premises and the Building which affect any work to be
performed by or for Tenant hereunder.





       

--------------------------------------------------------------------------------

 

 


Dated this 1st day of July, 2003.
 
                              LANDLORD:
 
                               BTS OWNERS LLC, a Delaware limited liability
                                company
 
                    By:    BTS Managers LLC, its Member
 
                      By:   LB BTS I Inc., its Managing Member
 
                                                                           
By:  __/s/_____________            
                                                                           
Name: _______________               
                                                                            Its:  _________________
 
       TENANT:
 
       TALK AMERICA INC.,
        a Pennsylvania corporation
 
By:   /s/ Aloysius T. Lawn IV 
Its:   EVP - General Counsel        
    





       

--------------------------------------------------------------------------------

 

 
CONTRACTORS AND VENDORS


If you are planning to do any type of work in Michigan Plaza, you must notify
the Office of the Building at 312.819.6000. Any construction, HVAC or plumbing
plans must be submitted to the Office of the Building for review before work
commences. Michigan Plaza is a 100% Union Building.
 
MICHIGAN PLAZA CONTRACTOR AND VENDOR GUIDELINES


1.    All contractors and employees are required to enter through the dock. You
will be required to sign in at the security desk on the dock level and provide a
picture ID that will be kept in exchange for a building pass. You are required
to wear the pass at all times while in the building.
2.    Please provide a list of sub-contractors to the Office of the Building
prior to working in the building.
3.    After hours access to the dock requires a security guard at a 4-hour
minimum charge. After hours dock access requires a 24-hour scheduling
notification to the Office of the Building.
4.    The building has two freights for each tower that run on automatic and are
5'10" deep, 7'1'' wide, 9'1'' tall (front) and 12' tall (back). Although there
is no operator required, we do require that you reserve the freight car 24 hours
in advance for after-hours moves/deliveries. You cannot reserve the freight
during normal dock hours. Any objects that may have to be hoisted on top of the
elevator cabs must be scheduled with an additional cost to the contractor. Any
damage to the freight elevators will be billed back to the contractor.
5.    Open boxes, 30-yards or less, can be dropped off after 5:00 p.m. and must
be removed by 6:00 a.m. the following morning.
6.    Large drywall deliveries are to be unloaded after hours, at a four-hour
minimum charge, to keep the loading dock clear.
7.    Contractor parking is not allowed in the dock area. Tools and equipment
may be loaded into the building. Parking is available off site at System Parking
on Lower East South Water Street.
8.    Contractors must provide fire protection equipment and fire watch if
required. If you are torch cutting or welding you must obtain a building permit
from the Michigan Plaza engineering office.
9.    Notify the building engineer 24 hours in advance for any system shutdown.
10.    The general foreman is responsible for securing the job area after each
workday. Any Michigan Plaza personnel time required for clean up is charged back
to the contractor.
11.    Contractors must provide and keep wet shoe pads at all construction
entries to prevent tracking of dust throughout the building.
12.    Loud work (work that generates a tenant complaint) is to be done after
6:00 p.m. or before 8:00 a.m. Landlord reserves the right to remove individuals
who do not operate within these regulations.
13.    Breaks are only to be taken in the construction area or off the building
premises.
14.    Contractors are responsible for the final clean.
15.    All changes to building equipment or property must be submitted in the
form of drawings to the Operations Manager and the Chief Engineer
           for approval. Please contact us if you have any questions or
problems.
16.    Because of the potential for multiple construction projects to occur in
the building at the same time, we ask for mutual courtesy among the tradesmen.
17.    The stairways are to be used by construction personnel for emergency
purposes only. These doors are locked at all times except during a fire.
 

       

--------------------------------------------------------------------------------

 

 
18.    The perimeter induction units are not to be tampered with by any
contractors unless approved in advance by the Office of the Building.
19.    Contractors will not be allowed to enter the building unless accurate and
updated Certificates of Insurance for all contractors are on file with the
Office of the Building. The requirements are at listed at the end of this
manual.
20.    All Contractors are responsible for obtaining permits and scheduling
inspections with the City of Chicago Building Department, Electrical Department,
Plumbing Department, and Fire Department etc. Contractors are required to submit
evidence for such permits and inspections to Landlord prior to work commencing.
21.    Contractors are not allowed to disconnect or alter the elevator controls,
signals, buttons, etc.
22.    Any work, which creates a toxic odor, i.e. electrostatic paint, must be
completed after regular building hours, which is 6:00 p.m.
23.    Michigan Plaza is a smoke-free building. Smoking is not allowed anywhere
in the building.
24.    All floors and wall coverings need to be protected in all common areas.
25.    Michigan Plaza is a union building. Please make certain all of your
workers are union workers.


CONTRACTOR FINAL CLEAN PUNCHLIST
 
1.    Area should be thoroughly cleaned, vacuumed and dusted after job
completion.
2.    Any convectors that are cracked or broken must be replaced.
3.    Broken window blinds must be replaced.
4.    Windows must be cleaned.
5.    Common areas are in their original condition. If any damage to walls,
ceiling, etc. occurs, repairs must be made before job completion.



       

--------------------------------------------------------------------------------

 

 
DOCK SPECIFICATIONS FOR 205/225 N. MICHIGAN AVE.
 
The loading dock is open Monday-Friday, 7:00 a.m. - 4:30 p.m. All vehicles can
park on the dock first come-first serve for one hour BEFORE 3:30 PM. Any vehicle
left on the dock after the one-hour time limit is required to park off-site or
the vehicle will be towed. System Parking is one-half block east of the dock on
Lower E. South Water Street. There is no "staging" allowed on the dock. Any
deliveries requiring additional time must be scheduled after hours, between
4:30pm and 7:00 am Monday-Friday or Saturday and Sunday. Any damage to the
freight elevators will be billed back to the tenant or company responsible for
the delivery.


205/225 North Michigan Avenue is a union building. All persons entering the
building performing work must be union and have a certificate of insurance on
file with the Office of the Building. A new tenant is required to provide their
certificate of insurance before moving into their space.


Directions to System Parking : Grand Avenue to Lower Michigan Avenue. Turn South
and turn left at Lower South Water Street. Turn right at the entrance to System
Parking.


Directions to the Loading Dock :


Grand Avenue to Lower Michigan Avenue. Turn South and turn left after Lower
South Water Street.


LOW CLEARANCE OF 12 ½’ WHEN ENTERING THE DOCK AREA


We have a "high dock" where the bed of the truck is flush with the dock
platform.


The following are measurements of the depth of the bays from the edge of the
dock platform to the street and from the top of the asphalt to the bottom of the
ceiling:


Bay 1 – 11 ¼’ long, 11 ¼’ high
Bay 2 – 11 ½’ long, 11 ½’ high
Bay 3 – 11 ½’ long, 11 ½’ high
Bay 4 – 11 ½’ long, 11 ½’ high
Bay 5 – 12 ¼’ long, 12 ¼’ high
Bay 6 – 12 ½’ long, 12 ½’ high
Bay 7 – 12 ½’ long, 12 ½’ high
Bay 8 – 12 ½’ long, 12 ½’ high
Bay 9 – 11 ½’ long, 12 ½’ high


Philips Towing
1168 N. Halsted St.
Chicago, IL 60622
Phone 312-337-8330





       

--------------------------------------------------------------------------------

 

 


REQUIREMENTS FOR LIABILITY INSURANCE
205/225 N. MICHIGAN AVENUE (Please fax to 312-819-6006)


Tenant, contractor, sub-contractor, mover or vendor is required, at its own
expense, to obtain and provide the Office of the Building with a certificate of
liability insurance.
 
(I)    Comprehensive general liability insurance against claims for property
damage, personal injury, bodily injury and death occurring upon, in or about the
premises. Liability insurance may be carried under one or more umbrella
policies.
(II)    Minimum combined single limit of $5,000,000 covering at least the
following hazards:
(a)    Premises and operations
(b)    Products and completed operations on an "if any basis"
(c)    Independent contractors
(d)    Blanket contractual liability
(e)    Contractual liability
(f)    Automobile liability: owned, non-owned or hired


(III)    Workers compensation, subject to the statutory limits of the state in
which the services are to be rendered.


(IV)    Employers’ liability insurance with a minimum of $1,000,000 per accident
per employee and $1,000,000 per disease per employee.


(V)    $1,000,000 disease aggregate with respect to any work or operations upon,
in or about the building and in connection with the building.


(VI)    The insurance provider is required to give a (30) thirty-day written
notice to the Office of the Building in the event of policy cancellation or
change.


(VII)    The insurance coverage shall be issued by an insurance company
acceptable to building management, owners and lenders and have a general policy
rating of (A) or better and a financial class of (VI) or better by A.M. Best
Company, Inc.


(VIII)    Please list the following additional insured on the certificate:


225 North Michigan Avenue LLC (Owner), BTS Owners LLC (Owner), RAK Group LLC
(Owner) including all subsidiaries, respective partners, ventures, agents,
representatives, servants, officers, directors, shareholders, employees,
successors and assigns of such beneficiaries, Grubb & Ellis (Management),
Hatfield Philips on behalf of ALI Inc., servicing Lehman Brothers, Lehman
Brothers Holdings Inc. (Lender) including all subsidiaries, respective partners,
ventures, agents, representatives, servants, officers, directors, shareholders,
employees, successors and assigns of such beneficiaries.


(IX)    The certificate holder is:
Grubb & Ellis
225 N. Michigan Avenue, Suite 2000
Chicago, IL 60601


LANDLORD RESERVES THE RIGHT TO STOP ANY BUSINESS UPON, IN OR ABOUT THE PREMISES
OF 205/225 N. MICHIGAN AVE. WITHOUT A CORRECT CERTIFICATE OF INSURANCE ON FILE
AT THE OFFICE OF THE BUILDING.


PLEASE CALL 312-819-6000 IF YOU HAVE QUESTIONS. THANK YOU.

 
 
     

--------------------------------------------------------------------------------




EXHIBIT C
 
RULES AND REGULATIONS


1 .    Tenant shall not in any manner deface or injure the Building or any part
thereof, nor do anything tending to injure the reputation of the Building or its
occupants.
 
2 .    Tenant shall not install any sign, lettering, picture, notice,
advertisement or object unacceptable to Landlord against glass partitions, doors
or windows which would be visible from the Building's corridors, or place same
on any outside window or in a position visible from outside the Building. Tenant
agrees to promptly remove same upon notice from Landlord. Any sign, lettering,
picture, notice or advertisement installed within the Premises which is visible
to the public from within the Building shall be installed at Tenant's cost and
in such manner, character and style as approved by prior written consent of
Landlord.
 
3.    Tenant shall not, in advertising or other publicity, without prior written
consent of Landlord, use the name of the Building (Boulevard Towers South or the
name "Illinois Center").
 
4 .    The Tenant's mailing address shall include:
 
(Name of Company)
205 North Michigan Avenue
Chicago, Illinois 60601
 
5 .    Tenant shall not obstruct sidewalks, entrances, passages, courts,
corridors, vestibules, halls, elevators, loading docks, escalators and stairways
in and about the Building.
 
6.    Tenant shall not make noises, cause disturbances or vibrations or use or
operate any electrical or electronic devices or other devices that emit sound or
other waves or disturbances, or that create a fire hazard, or create odors, any
of which may be offensive to other Tenants and occupants of the Building or that
would interfere with the operation of any device or equipment or radio or
television broadcasting or reception from or within the Building or elsewhere,
and shall not place or install any projections, antennae, aerials or similar
devices inside or outside the Premises.
 
7 .    Tenant shall not make any canvass in the Building to solicit business or
for any other reason.
 
8.    Tenant shall not exhibit, sell or offer to sell, use, rent or exchange any
item or service in or from the Premises unless ordinarily embraced within the
Tenant's use of the Premises specified herein.
 
9.    Tenant shall report all peddlers, solicitors and beggars immediately to
the office of the Building or as Landlord otherwise requests.
 

       

--------------------------------------------------------------------------------

 

 
10.    Tenant shall not waste water and agrees to cooperate fully with Landlord
to assure the most effective operating of the building's heating and air
conditioning, and shall refrain from adjusting any controls other than room
thermostats installed for Tenant's use, and shall keep public corridor doors
closed, and shall not block any heating and air conditioning induction units.
 
11.    Tenant shall not employ persons to do janitor work in the Premises and no
persons other than the janitors of the Building shall clean the Premises without
prior written consent of Landlord. With prior written consent of Landlord, any
person employed by Tenant to do janitor's work shall, while in the Building,
either inside or outside of the Premises, be subject to and under the control
and direction of the manager of the Building (but not as agent or servant of
said manager or Landlord).
 
12.    Tenant shall not:
 
(a) Cook in the Premises other than by microwave or toaster oven;
(b)    Place vending or dispensing machines of any kind in or about the
Premises;
(c)    At any time sell, purchase or give away, or permit the sale, purchase or
gift of, food in any form;
 
however, with prior written consent of Landlord, such activities may be
permitted in lounges or other facilities specifically designated for this
purpose.
 
13 .    Tenant shall not:
 
(a)    Use the Premises for lodging or for any immoral or illegal purposes.
(b)    Use the Premises to engage in the manufacture or sale of, or permit the
use of, any spirituous, fermented, intoxicating or alcoholic beverages on the
Premises.
(c)    Use the Premises to engage in the manufacture or sale of, or permit the
use of, any illegal drugs on the Premises.
 
14.    Tenant shall not install any equipment utilizing an ammonia process or
using any ammonia products or any other noxious process necessitating venting.
 
15.    Tenant shall not bring firearms into the Premises.
 
16.    Tenant shall keep doors and other means of entry to the Premises closed
and secured.
 
17.    Tenant shall not bring any bicycle or other vehicle and no dog or other
animal (other than animals utilized to aid the handicapped) or bird shall be
brought or permitted to be in the Building or Premises.




 
     

--------------------------------------------------------------------------------




EXHIBIT D
 
FORM OF TENANT ESTOPPEL CERTIFICATE
 
ESTOPPEL CERTIFICATE






Landlord:    BTS OWNERS LLC
 
Tenant:
 
Address of Tenant:
 
Premises:         Suite _____ consisting of approximately _________ square feet
of Rentable Area on the _____ Floor(s) of the building located at 205 North
Michigan Avenue, Chicago, Illinois (the "Building").
 
Lease:              That certain Lease, dated _____________, 200__, by and
between Landlord and Tenant, including the Work Letter and the Condenser Water
Addendum, if any, and the following amendments, if any, (the "Lease", a copy of
which is attached and made a part hereof).
 
Commencement Date:
 
Rent Commencement Date:
 
Expiration Date:
 
Security Deposit:           $            






Monthly Base Rent:       $            






Monthly License Fee:    $            
 
Monthly Base Rent and
License Fee Paid Through:
 
Percentage Rent:    ___% of Sales in excess of $________ Monthly


Current Estimated Monthly
Installment of the Expense
Adjustment Amount:    $            
 
Current Estimated Monthly
Installment of the Tax
Adjustment Amount:    $            
 

       

--------------------------------------------------------------------------------

 

 
Tenant hereby certifies as true and correct the following statements:
 
(a)    The Lease is a true, correct and complete agreement between Landlord and
Tenant with respect to the premises described therein (the "Premises").


(b)    The Lease is in full force and effect and constitutes the entire
agreement between Landlord and Tenant. The Lease has not been amended, modified,
supplemented or changed, whether in writing or orally (including, without
limitation, any agreement by Landlord to assume any lease of Tenant covering
space in other property), except as disclosed herein.
 
(c)    Tenant is in sole possession of and is occupying the Premises. Except as
specified below, Tenant is not in any respect in default under the Lease and has
not subleased all or any part of the Premises or assigned the Lease, or
otherwise transferred or hypothecated its interest in the Lease or the Premises.
 
(d)    The Commencement Date, the Rent Commencement Date and Expiration Date of
the term of the Lease are correctly stated above. Tenant has no options or
rights of renewal, extension, expansion, purchase or first refusal concerning
the Lease, the Premises or other space within the Building of which the Premises
are a part, except as may be stated in the Lease. Tenant has not exercised any
option or rights to renew, extend, amend, modify, or change the term of the
Lease, except as may be stated in the Lease. Tenant does not have any
preferential right to purchase all or any part of the property of which the
Premises are a part.
 
(e)    The Monthly Base Rent (License Fee and Percentage Rent) and other amounts
payable under the Lease are correctly stated above. Monthly Base Rent (and
License Fees) has (have) been paid through the date stated above. Tenant has not
prepaid any rent for more than one (1) month and is paying rent under the Lease
on a current basis with no offsets, credits, claims or setoffs. Tenant has not
been given any free rent, partial rent, rebates, rent abatements, or rent
concessions of any kind, which are unexpired, except as disclosed herein.
 
(f)    Tenant has deposited the Security Deposit stated above with Landlord, and
to the best of Tenant's knowledge, none of the Security Deposit has been applied
by Landlord to the payment of rent or any other amounts due under the Lease.
 
(g)    As of the date hereof, Landlord has fully performed all of its
obligations under the Lease and has satisfied all commitments made to induce
Tenant to enter into the Lease. To the best of Tenant's knowledge, Landlord is
not in default under the terms and conditions of the Lease and no event has
occurred which would constitute a default under the Lease, either upon service
of notice or passage of time. To the best of Tenant's knowledge, no claim,
controversy or dispute exists between Tenant and Landlord. As of the date
hereof, Tenant is not asserting that the Lease is not fully enforceable by
Landlord in accordance with its terms.
 

       

--------------------------------------------------------------------------------

 

 
      (h)                         All construction, build-out, improvements, or
alterations to the Premises required under the Lease have been fully completed
in accordance with the plans and specifications described in the Lease and all
contributions required to be made by Landlord on account thereof have been made.
 
(i)    Landlord has not previously given any consent to Tenant (i.e., consent to
sublease or alter the Premises) that is required under the Lease before the
taking of any action by Tenant, except as disclosed herein.
 
(j)    Tenant is not insolvent and is able to pay its debts as they mature.
There are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy or insolvency laws of the United States or any state
thereof.
 
1.    Tenant agrees that from and after the date hereof, Tenant will not pay any
rent under the Lease more than thirty (30) days in advance of its due date.
 
2.    Tenant hereby certifies that the address for notices to Tenant under the
Lease is correctly set forth above.
 


This certificate has been given to __________ with the understanding that
____________ will rely hereon in connection with [loans which will be secured by
the property of which the Premises constitute a part] [the purchase of the
property of which the Premises constitute a part]. The undersigned hereby
certifies that he or she is duly authorized to sign and deliver this Estoppel
Certificate.
 
IN WITNESS WHEREOF , Tenant has caused this Estoppel Certificate to be executed
by its duly authorized representative as of the ______ day of _________, _____.










TENANT:
 
________________________
 
By: _________________                    
     Its _______________                    








 
     

--------------------------------------------------------------------------------




EXHIBIT E
 
CONDENSER WATER ADDENDUM
 
This Condenser Water Addendum constitutes a part of the Lease, dated July 1,
2003, between BTS OWNERS LLC, a Delaware limited liability company, as Landlord,
and TALK AMERICA INC., a Pennsylvania corporation as Tenant, for premises as
described in the Lease located at 205 North Michigan Avenue, Chicago, Illinois
(the "Premises").
 
WHEREAS, Landlord has constructed and is operating an auxiliary condenser water
system (the "System") for its use and the use of tenants in the Building; and
 
WHEREAS, Tenant is desirous of connecting certain facilities to the System to be
indicated on the plans;
 
NOW,     THEREFORE, the parties agree as follows:






1.    Tenant shall advise Landlord of its requirements for condenser water use,
determined separately for each floor of the Premises, and furnish to Landlord
plans and specifications of its facilities which it proposes to connect to the
System.
 
2.    Upon Landlord's approval thereof and payment of Landlord's costs in
connection therewith, Landlord shall grant to Tenant the right to connect its
facilities to the System which connection shall be made only by Landlord's
approved contractor.
 
3.    Prior to making said connection, Tenant shall pay Landlord a one time
"Connection Fee" of $500.00.
 
4.    Tenant shall pay to Landlord a "Monthly Fee" for its dedicated capacity on
the System, as determined by Landlord. The current monthly fee shall be
calculated as follows: $11.34 per ton per month.
 
5.    All proposed changes in Tenant's facilities shall be submitted to Landlord
in advance for Landlord's approval. No changes shall be made in Tenant's
facilities without prior written approval of Landlord. Landlord shall have the
right to designate such conditions and charges for the making of Tenant's
changes as Landlord deems appropriate. It is expressly agreed that Landlord may
refuse to make any changes which increase the amount of condenser water supplied
to Tenant.
 
6.    All the terms and conditions of the Lease shall apply to this Addendum.
 
7.    This Addendum shall become effective on the Commencement Date and will
terminate on the termination of the Lease.




       

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, Landlord and Tenant have caused this Condenser Water
Addendum to be duly executed this 1st day of July, 2003.




                              LANDLORD:
 
                               BTS OWNERS LLC, a Delaware limited liability
                                company
 
                    By:    BTS Managers LLC, its Member
 
                      By:   LB BTS I Inc., its Managing Member
 
                                                                           
By:  __/s/_____________            
                                                                           
Name: _______________               
                                                                            Its:  _________________
 
       TENANT:
 
       TALK AMERICA INC.,
        a Pennsylvania corporation
 
By:   /s/ Aloysius T. Lawn IV 
Its:   EVP - General Counsel             






     